


110 HR 2398 IH: CREATE-21 Act of

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Barrow (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Space, and
			 Mr. Scott of Georgia) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To reauthorize and provide additional funding for
		  essential agricultural research, extension, education, and related programs, to
		  establish the National Institutes for Food and Agriculture as an independent
		  agency reporting to and coordinating with the Secretary of Agriculture, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Creating Research Extension and
			 Teaching Excellence for the 21st Century Act of 2007 or
			 the CREATE-21 Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—National Institutes for Food and Agriculture
					Sec. 101. Establishment of National Institutes for Food and
				Agriculture.
					Sec. 102. Offices; administration.
					Sec. 103. Organization of National Institutes for Food and
				Agriculture.
					Sec. 104. Funding.
					Sec. 105. Enhanced funding.
					Sec. 106. Single budget submission.
					Sec. 107. Capacity building grants for ASCARR
				Institutions.
					Title II—Modifications
					Sec. 201. Merit Review of Extension and Educational
				Grants.
					Sec. 202. Repeal plan of work requirements.
					Sec. 203. Indirect costs.
					Title III—Extensions 
					Subtitle A—National Agricultural Research, Extension, and
				Teaching Policy Act of 1977
					Sec. 301. Grants and fellowships for food and agricultural
				sciences education.
					Sec. 302. Grants for research on production and marketing of
				alcohols and industrial hydrocarbons from agricultural commodities and forest
				products.
					Sec. 303. Policy research centers.
					Sec. 304. Human nutrition intervention and health promotion
				research program.
					Sec. 305. Pilot research program to combine medical and
				agricultural research.
					Sec. 306. Nutrition education program.
					Sec. 307. Continuing animal health and disease research
				programs.
					Sec. 308. Appropriations for research on national or regional
				problems.
					Sec. 309. Grants to upgrade agricultural and food sciences
				facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 310. National research and training virtual
				centers.
					Sec. 311. Matching funds requirement for research and extension
				activities of 1890 Institutions.
					Sec. 312. Hispanic-serving institutions.
					Sec. 313. Competitive grants for international agricultural
				science and education programs.
					Sec. 314. Research equipment grants.
					Sec. 315. University research.
					Sec. 316. Extension Service.
					Sec. 317. Supplemental and alternative crops.
					Sec. 318. Aquaculture research facilities.
					Sec. 319. Rangeland research.
					Sec. 320. Special authorization for biosecurity planning and
				response.
					Sec. 321. Resident instruction and distance education grants
				program for insular area institutions of higher education.
					Subtitle B—Food, Agriculture, Conservation, and Trade Act of
				1990
					Sec. 331. National genetics resources program.
					Sec. 332. High-priority research and extension
				initiatives.
					Sec. 333. Nutrient management research and extension
				initiative.
					Sec. 334. Organic agriculture research and extension
				initiative.
					Sec. 335. Agricultural telecommunications program.
					Sec. 336. Assistive technology program for farmers with
				disabilities.
					Sec. 337. National Rural Information Center
				Clearinghouse.
					Subtitle C—Agricultural Research, Extension, and Education
				Reform Act of 1998
					Sec. 341. Partnerships for high-value agricultural product
				quality research.
					Sec. 342. Precision agriculture.
					Sec. 343. Biobased products.
					Sec. 344. Thomas Jefferson Initiative for crop
				diversification.
					Sec. 345. Integrated research, education, and extension
				competitive grants program.
					Sec. 346. Support for research regarding diseases of wheat,
				triticale, and barley caused by Fusarium graminearum or by Tilletia
				indica.
					Sec. 347. Bovine Johne’s disease control program.
					Sec. 348. Grants for youth organizations.
					Sec. 349. Agricultural biotechnology research and development
				for developing countries.
					Sec. 350. Office of Pest Management Policy.
					Subtitle D—Other laws
					Sec. 371. Critical Agricultural Materials Act.
					Sec. 372. Equity in Educational Land-Grant Status Act of
				1994.
					Sec. 373. Agricultural Experiment Station Research Facilities
				Act.
					Sec. 374. National Agricultural Research, Extension, and
				Teaching Policy Act Amendments of 1985.
					Sec. 375. Competitive, Special, and Facilities Research Grant
				Act (National Research Initiative).
					Sec. 376. Beginning farmer and rancher development
				program.
					Sec. 377. Agricultural Risk Protection Act of 2000 (Carbon
				Cycle Research).
					Sec. 378. Renewable Resources Extension Act of
				1978.
					Sec. 379. National Aquaculture Act of 1980.
					Title IV—Enhancements
					Subtitle A—Research and Extension
					Sec. 401. Compliance with multistate and integration
				requirements.
					Sec. 402. Expansion of food and agricultural sciences
				awards.
					Sec. 403. Sustainable human development initiative.
					Subtitle B—Nutrition
					Sec. 411. Expanded food and nutrition education
				program.
					Sec. 412. University of the district of columbia eligibility
				for the expanded food and nutrition program.
					Sec. 413. Food stamp nutrition education reimbursement for 1890
				institutions.
					Sec. 414. Reauthorization of the national nutrition monitoring
				and related research act of 1990.
					Subtitle C—1890 Initiatives
					Sec. 421. Research and education under the national
				agricultural research, extension, and teaching policy act of 1977.
					Sec. 422. Extension formula programs under the national
				agricultural research, extension, and teaching policy act of 1977.
					Sec. 423. Children, youth, and families education and research
				network (CYFERnet) program.
					Sec. 424. Animal health and disease research
				program.
					Sec. 425. Mcintire-Stennis cooperative forestry
				act.
					Sec. 426. Outreach and assistance for socially disadvantaged
				farmers and ranchers.
					Sec. 427. Grants to 1890 schools to expand extension
				capacity.
					Sec. 428. National center for the study of socialy
				disadvantaged farmers.
					Subtitle D—Forestry
					Sec. 431. Mcintire-Stennis cooperative forestry research
				program.
					Subtitle E—Rural Development
					Sec. 441. Extension of agricultural telecommunications program
				to rural development.
					Sec. 442. Authorization of rural development research under the
				initiative for future agriculture and food systems.
					Sec. 443. Priority initiatives: land use
				management.
					Sec. 444. Priority initiatives: water and air
				quality.
					Sec. 445. Priority initiatives: agrotourism.
					Sec. 446. Organic agriculture research and extension
				initiative.
					Sec. 447. Biosecurity.
					Sec. 448. Beginning farmers and ranchers.
					Sec. 449. Resident instruction and distant
				education.
					Sec. 450. Tribal college and university essential community
				facilities.
					Sec. 451. Value-added agricultural product market
				development.
					Sec. 452. Innovation center demonstration projects.
					Sec. 453. Rural entrepreneurship development
				program.
					Sec. 454. Amendments to the consolidated farm and rural
				development act relating to 2002 farm bill programs.
					Subtitle F—International Trade
					Sec. 461. FAS/extension service internships.
					Sec. 462. FAS internships; university-assisted
				funding.
					Sec. 463. Borlaug international agricultural science and
				technology fellowship program.
					Subtitle G—Energy
					Sec. 471. Procurement of biobased products.
					Sec. 472. Bioenergy development grants.
					Sec. 473. Biodiesel fuel education and development
				grants.
					Sec. 474. Energy audit and renewable energy development
				program.
					Sec. 475. Renewable energy systems and energy efficiency
				improvements.
					Sec. 476. Biomass research and development.
					Sec. 477. Cooperative research and extension projects; carbon
				cycle research.
					Subtitle H—Conservation
					Sec. 478. Environmental quality incentives.
					Sec. 479. Conservation technical assistance and education by
				extension service.
					Sec. 480. Asssessment and reform of conservation
				programs.
				
			2.PurposesThe purposes of this Act are—
			(1)to integrate and
			 organize the administration of the extramural agricultural research, extension,
			 education, and related programs administered by the Secretary of Agriculture to
			 respond to 21st century challenges and continue to meet the needs of society
			 from a local, tribal, State, national, and international perspective;
			(2)to minimize
			 duplication, and maximize coordination and integration, among the programs at
			 all levels through a solution-based approach;
			(3)to
			 enhance the capacity of all participating institutions to more effectively
			 carry out the programs, with special emphasis given to 1890 Institutions, 1994
			 Institutions, Insular Area Institutions, ASCARR Institutions, and Small 1862
			 Land-Grant Institutions;
			(4)to provide for a
			 more balanced portfolio of available resources and funding between capacity
			 programs and competitive programs through the enhanced growth of competitive
			 funds;
			(5)to position the
			 agricultural research, extension, education, and related programs system to
			 increase the contribution of the system to society through the expansion of the
			 portfolio of the system; and
			(6)to provide funding
			 to achieve the purposes of this Act and other purposes by enhancing by 100
			 percent the authorized funding for extramural agricultural research, extension,
			 education, and related programs over 5 fiscal years.
			3.DefinitionsIn this Act:
			(1)1862
			 InstitutionThe term 1862 Institution means a
			 college or university eligible to receive funds under the Act of July 2, 1862
			 (7 U.S.C. 301 et seq.).
			(2)1890
			 InstitutionThe term 1890 Institution means a
			 college or university eligible to receive funds under the Act of August 30,
			 1890 (7 U.S.C. 321 et seq.), including Tuskegee University.
			(3)1994
			 InstitutionThe term 1994 Institution means one of
			 the 1994 Institutions (as defined in section 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note)).
			(4)ASCARR
			 Institution
				(A)In
			 generalThe term ASCARR Institution means a public
			 college or university offering a baccalaureate or higher degree in the study of
			 agriculture.
				(B)ExclusionsThe
			 term ASCARR Institution does not include an institution eligible
			 to receive funds under—
					(i)the
			 Act of July 2, 1862 (commonly known as the First Morrill Act) (7
			 U.S.C. 301 et seq.);
					(ii)the
			 Act of August 30, 1890 (commonly known as the Second Morrill
			 Act) (7 U.S.C. 321 et seq.); or
					(iii)the Equity in
			 Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
			 note).
					(5)Capacity
			 programThe term capacity program means each of the
			 following agricultural research, extension, education, and related programs for
			 which the Secretary has administrative or other authority as of the day before
			 the date of enactment of this Act:
				(A)Each program
			 established under the Act of July 2, 1862 (commonly known as the First
			 Morrill Act) (7 U.S.C. 301 et seq.).
				(B)Each program
			 providing funding to any of the 1994 Institutions under sections 533, 534(a),
			 and 535 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law
			 103–382; 7 U.S.C. 301 note) (commonly known as financial assistance,
			 technical assistance, and endowments to tribal colleges and Navajo Community
			 College).
				(C)The program
			 established under section 536 of the Equity in Educational Land-Grant Status
			 Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note) providing research grants
			 for 1994 institutions.
				(D)Each program
			 established under subsections (b), (c), and (d) of section 3 of the Smith-Lever
			 Act (7 U.S.C. 343).
				(E)Each program
			 established under the Hatch Act of 1887 (7 U.S.C. 361a et seq.).
				(F)Each grant program
			 established under section 2501 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 2279) providing outreach and assistance for
			 socially disadvantaged farmers and ranchers.
				(G)Each program
			 established under section 1417(b)(4) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)(4)), including
			 grant programs under that section (commonly known as the 1890
			 Institution Teaching and Research Capacity Building Grants
			 Program).
				(H)The animal health
			 and disease research program established under subtitle E of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3191 et seq.).
				(I)Each extension
			 program available to 1890 Institutions established under sections 1444 and 1464
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3221, 3312).
				(J)The program
			 established under section 1445 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) (commonly known as
			 the Evans-Allen Program).
				(K)The program
			 providing grants to upgrade agricultural and food sciences facilities at 1890
			 Institutions established under section 1447 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b).
				(L)The program
			 providing distance education grants for insular areas established under section
			 1490 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3362).
				(M)The program
			 providing resident instruction grants for insular areas established under
			 section 1491 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3363).
				(N)Each program
			 available to 1890 Institutions established under section 406 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7626).
				(O)The program
			 providing competitive extension grants to eligible 1994 Institutions under
			 section 1464 of National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3312) and the Equity in Educational Land-Grant Status Act
			 of 1994 (Public Law 103–382; 7 U.S.C. 301 note) established under section 406
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7626).
				(P)Each research and
			 development and related program established under Public Law 87–788 (commonly
			 known as the McIntire-Stennis Cooperative Forestry Act) (16
			 U.S.C. 582a et seq.).
				(Q)Each program
			 established under the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671
			 et seq.).
				(R)Each grant program
			 for ASCARR Institutions established under section 202.
				(6)Capacity program
			 critical base fundingThe term capacity program critical
			 base funding means the aggregate amount of Federal funds made available
			 for all or individual capacity programs for fiscal year 2007, as
			 appropriate.
			(7)Competitive
			 programThe term competitive program means each of
			 the following agricultural research, extension, education, and related programs
			 for which the Secretary has administrative or other authority as of the day
			 before the date of enactment of this Act:
				(A)The competitive
			 grant program established under section 2 of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i), commonly known as the
			 National Research Initiative Competitive Grants Program.
				(B)The program
			 providing grants and related assistance established under section 1417(b)(5) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3152(b)(5)) commonly known as the Higher Education
			 Multicultural Scholars Program.
				(C)The Food and
			 Agricultural Sciences grant program established under section 1417 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3152), commonly known as the Food and Agricultural Sciences
			 National Needs Graduate Fellowship Grants Program.
				(D)The program
			 providing grants under section 1417(j) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(j)), commonly known
			 as Institution Challenge Grants.
				(E)The program
			 providing grants for Hispanic-serving institutions established under section
			 1455 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3241).
				(F)The Initiative for
			 Future Agriculture and Food Systems established under section 401 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7621) or any substantially similar program or authority.
				(G)The integrated
			 research, education, and extension competitive grants program established under
			 section 406 of the Agricultural Research, Extension, and Education Reform Act
			 of 1998 (7 U.S.C. 7626).
				(8)Competitive
			 program critical base fundingThe term competitive program
			 critical base funding means the aggregate amount of Federal funds made
			 available for all or individual competitive programs for fiscal year 2007, as
			 appropriate.
			(9)CouncilThe term Council means The
			 National Agriculture, Research, Extension, Education, and Economics Advisory
			 Board.
			(10)DepartmentThe
			 term Department means the Department of Agriculture.
			(11)DirectorThe
			 term Director means the Director of the National Institutes for
			 Food and Agriculture.
			(12)Extramural
			 activityThe term extramural activity includes each
			 program and related activity administered or otherwise carried out by the
			 entities or under an authority described in paragraph (5).
			(13)Fundamental
			 researchThe term fundamental research means
			 research that, as determined by the Director—
				(A)advances the
			 frontiers of knowledge so as to lead to practical results or to further
			 scientific discovery; and
				(B)has an effect
			 on—
					(i)agriculture, food,
			 forestry, human health, or another purpose of this Act;
					(ii)a
			 priority area of the National Institutes for Food and Agriculture; or
					(iii)another goal or
			 purpose of a National Institutes for Food and Agriculture program.
					(14)Insular Area
			 InstitutionThe term Insular Area Institution has
			 the meaning given the term eligible institution in section 1489 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3361).
			(15)National
			 Institutes for Food and AgricultureThe term National
			 Institutes for Food and Agriculture means the National Institutes for
			 Food and Agriculture established under section 101.
			(16)National
			 Institutes for Food and Agriculture programThe term
			 National Institutes for Food and Agriculture program includes each
			 capacity program, competitive program, and any other program, authority, power,
			 or activity of the National Institutes for Food and Agriculture, including
			 those described in section 101.
			(17)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(18)Small 1862
			 Land-Grant InstitutionsThe term Small 1862 Land-Grant
			 Institution means each 1862 institution that received, for the 3 fiscal
			 years immediately preceding the applicable fiscal year (based on a 3-year
			 rolling average), less than 1 percent of—
				(A)in the case of a
			 fiscal year beginning before the date of the enactment of this Act and the
			 implementation of the National Institutes for Food and Agriculture programs (as
			 determined by the Director), the funds received by each such institution from
			 among available programs of the Cooperative State Research, Education, and
			 Extension Service; and
				(B)in the case of a
			 fiscal year beginning after the date of the enactment of this Act and the
			 implementation of the National Institutes for Food and Agriculture programs (as
			 determined by the Director), the funds received by each such institution from
			 among available National Institutes for Food and Agriculture programs, other
			 than funds reserved or distributed under paragraph (2)(B)(ii)(I),
			 (2)(C)(ii)(I), or (3)(A)(ii) of section 105(c).
				(19)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the Commonwealth
			 of Puerto Rico;
				(C)Guam;
				(D)American
			 Samoa;
				(E)the Commonwealth
			 of the Northern Mariana Islands;
				(F)the Federated
			 States of Micronesia;
				(G)the Republic of
			 the Marshall Islands; and
				(H)the United States
			 Virgin Islands.
				(20)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
			INational
			 Institutes for Food and Agriculture
			101.Establishment
			 of National Institutes for Food and Agriculture
				(a)Establishment
					(1)In
			 generalThere is established within the Department an agency to
			 be known as the National Institutes for Food and
			 Agriculture.
					(2)MembersThe
			 National Institutes for Food and Agriculture shall consist of—
						(A)the
			 Director;
						(B)the
			 Council;
						(C)the individual
			 institutes established under section 103; and
						(D)the staff and
			 employees of National Institutes for Food and Agriculture.
						(b)Authorities
					(1)Transfer of
			 authoritiesThere are transferred to National Institutes for Food
			 and Agriculture the authorities (including all budget authorities and
			 personnel), duties, obligations, and related legal and administrative functions
			 prescribed by law or otherwise granted to the Secretary, the Department, or any
			 other agency or official of the Department under—
						(A)the capacity
			 programs;
						(B)the competitive
			 programs;
						(C)the research,
			 education, economic, cooperative State research programs, cooperative extension
			 and education programs, international programs, and other functions and
			 authorities delegated by the Secretary to—
							(i)the
			 Under Secretary of Agriculture for Research, Education, and Economics
			 (including under section 251 of the Federal Crop Insurance Reform and
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971));
			 and
							(ii)the
			 Administrator of the Cooperative State Research, Education, and extension
			 Service pursuant to section 2.66 of title 7, Code of Federal Regulations (or
			 successor regulations); and
							(D)any and all other
			 authorities administered by—
							(i)the
			 Under Secretary of Agriculture for Research, Education, and Economics;
			 and
							(ii)the
			 Administrator of the Cooperative State Research, Education, and Extension
			 Service.
							(2)Consolidation of
			 authoritiesTo carry out this Act, in accordance with the
			 transfer and continuation of the authorities, budgetary functions, and
			 personnel resources under this subsection, the administrative entity within the
			 Department known as the Cooperative State Research, Education, and Extension
			 Services, shall terminate on the earlier of—
						(A)October 1, 2008;
			 or
						(B)such earlier date
			 as the Director determines to be appropriate.
						(3)ReservationNotwithstanding
			 any other provision of this Act, any and all administrative authority over the
			 functions and activities of the National Agricultural Statistics Service,
			 consistent with those authorities, functions, and activities as in effect on
			 the day before the date of enactment of this Act, shall remain under the
			 authority of the Secretary.
					(c)PowersThe
			 Director may—
					(1)promulgate such
			 regulations as the Director determines to be necessary to govern the
			 operations, organization, and personnel of the National Institutes for Food and
			 Agriculture;
					(2)make such
			 expenditures as are necessary to carry out this Act;
					(3)enter into
			 contracts or other arrangements, or modifications of contracts or other
			 arrangements—
						(A)to provide for the
			 carrying out, by organizations or individuals in the United States (including
			 agencies of the Department and other Government agencies) of such National
			 Institutes for Food and Agriculture programs as the Director determines to be
			 necessary to carry out this Act; and
						(B)at the request of
			 the President or the Secretary, for the carrying out of such specific National
			 Institutes for Food and Agriculture program-related activities as are in the
			 national interest or are otherwise of critical importance, as determined by the
			 President or the Secretary, with the concurrence of the Director;
						(4)make advance,
			 progress, and other payments relating to National Institutes for Food and
			 Agriculture programs without regard to the subsections (a) and (b) of section
			 3324 of title 31, United States Code;
					(5)acquire by
			 purchase, lease, loan, gift, or condemnation, and hold and dispose of by grant,
			 sale, lease, or loan, real and personal property of all kinds necessary for, or
			 resulting from, the exercise of authority under this Act;
					(6)receive and use
			 donated funds, if the funds are donated without restriction other than that the
			 funds be used in furtherance of National Institutes for Food and Agriculture
			 programs or one or more of the purposes of this Act;
					(7)publish or arrange
			 for the publication of information so as to further the full dissemination of
			 information of value consistent with the purposes of this Act and the national
			 interest, without regard to section 501 of title 44, United States Code;
					(8)accept and use the
			 services of voluntary and uncompensated personnel, and provide such
			 transportation and subsistence as are authorized by section 5703 of title 5,
			 United States Code, for persons serving without compensation;
					(9)prescribe, with
			 the approval of the Comptroller General of the United States, the extent to
			 which vouchers for funds expended under contracts for authorized activities
			 shall be subject to itemization or substantiation prior to payment, without
			 regard to the limitations of other laws relating to the expenditure and
			 accounting of public funds; and
					(10)arrange with and
			 reimburse the Secretary and the heads of other Federal agencies for the
			 performance of any activity that the National Institutes for Food and
			 Agriculture is authorized to conduct.
					(d)ConsultationThe
			 Director shall consult with the Secretary on an ongoing basis to ensure that
			 the national interest is being served by the administration of the National
			 Institutes for Food and Agriculture, National Institutes for Food and
			 Agriculture programs, and other authorities provided under this Act.
				(e)ReportingNot
			 later than December 31, 2007, and biennially thereafter, the Director shall
			 submit to the Secretary, the Committee on Agriculture of the House of
			 Representatives, the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate, the Committee on Appropriations of the House of Representatives, and
			 the Committee on Appropriations of the Senate a comprehensive report that
			 describes the National Institutes for Food and Agriculture programs and related
			 activities funded, initially implemented, and otherwise carried out by the
			 National Institutes for Food and Agriculture during the period covered by the
			 report.
				102.Offices;
			 administration
				(a)LocationThe
			 National Institutes for Food and Agriculture shall be located in Washington,
			 DC.
				(b)Director
					(1)Appointment
						(A)In
			 generalThe Director shall be—
							(i)a
			 distinguished expert in one or more National Institutes for Food and
			 Agriculture programs (or issues addressed by or fields relating to those
			 programs); and
							(ii)appointed by the
			 President, by and with the advice and consent of the Senate.
							(B)RecommendationsBefore
			 any person is appointed as Director, the President shall afford the Council an
			 opportunity to make recommendations to the President with respect to the
			 appointment.
						(C)Rate of
			 payThe Director shall receive basic pay at the rate provided for
			 level IV of the Executive Schedule under section 5513 of title 5, United States
			 Code.
						(2)TermThe
			 Director shall serve for a single, 6-year term.
					(3)AuthorityExcept
			 as may be otherwise provided in this Act—
						(A)the Director
			 shall—
							(i)exercise all of
			 the authority granted to the National Institutes for Food and Agriculture by
			 this Act;
							(ii)in
			 consultation with the Council, formulate programs in accordance with policies
			 adopted by the National Institutes for Food and Agriculture;
							(iii)establish
			 committees and offices within the National Institutes for Food and Agriculture,
			 as appropriate;
							(iv)establish
			 procedures for the provision and administration of capacity program funding and
			 competitive program grants by the National Institutes for Food and Agriculture
			 in accordance with this Act and other applicable law;
							(v)establish
			 procedures for the peer or merit review of National Institutes for Food and
			 Agriculture program activities in accordance with this Act and other applicable
			 law, as appropriate;
							(vi)assess the
			 personnel needs of research, education, extension, and other fields in the
			 areas supported by National Institutes for Food and Agriculture programs;
			 and
							(vii)cooperate with
			 the Council to plan programs that assist in meeting the future personnel needs
			 of disciplines and activities in the areas supported by National Institutes for
			 Food and Agriculture programs, including portable fellowship and training
			 programs, as applicable; and
							(B)all actions taken
			 by the Director pursuant to this Act shall be final and binding upon the
			 National Institutes for Food and Agriculture.
						(4)Delegation and
			 redelegation of functionsThe Director may, from time to time,
			 establish such procedures as the Director determines to be appropriate to
			 authorize the performance by any other officer, agency, or employee of the
			 National Institutes for Food and Agriculture of any of the functions of the
			 Director under this Act.
					(5)Formulation of
			 programsThe formulation of programs in accordance with the
			 policies of the National Institutes for Food and Agriculture shall be carried
			 out by the Director, in consultation with the Council.
					(6)Authority to
			 grant and contractThe Director may make grants and enter into
			 contracts and other arrangements pursuant to this Act and other applicable
			 law.
					(7)Status; power to
			 vote and hold office
						(A)In
			 generalThe Director shall—
							(i)serve as a voting
			 ex officio member of the Council; and
							(ii)except with
			 respect to compensation and tenure, serve in a manner commensurate with the
			 other members of the Council.
							(B)ElectionThe
			 Director shall be eligible for election by the Council as Chairperson or Vice
			 Chairperson of the Council.
						(c)Staff
			 appointmentThe Director
			 shall, in accordance with such policies as the Council may from time to time
			 establish, recruit, hire, prescribe, appoint, and fix the compensation of such
			 personnel as are necessary to carry out this Act, including the appointment,
			 for a limited term or on a temporary basis, of appropriate—
					(1)scientific and
			 other expert and accomplished staff; and
					(2)other technical
			 and professional personnel on leave of absence from academic, industrial, or
			 research institutions.
					(d)Rotating
			 credentialed staff
					(1)In
			 generalThe Director shall be assisted by an
			 appropriately-credentialed staff of experts in—
						(A)National
			 Institutes for Food and Agriculture programs; and
						(B)issues addressed
			 by, and fields relating to, those programs.
						(2)RequirementsCredentialed
			 staff members described in paragraph (1) shall be—
						(A)recruited from the
			 community of National Institutes for Food and Agriculture programs or related
			 fields; and
						(B)appointed by the
			 Director to serve on the basis of 4-year rotating appointments.
						(e)Temporary
			 staffStaff hired by the Director under this section may include
			 researchers, scientists, and other credentialed, technical, or professional
			 personnel hired for limited terms, or on temporary bases, including individuals
			 on leave of absence from academic, industry, research, science, or other
			 institutions.
				(f)Volunteers
					(1)In
			 generalThe Director may accept the services of voluntary,
			 uncompensated personnel, on appropriate terms and conditions and in accordance
			 with other applicable law.
					(2)Freedom from
			 liabilityVoluntary personnel described in paragraph (1) shall be
			 held free from liability in accordance with the Volunteer Protection Act of
			 1997 (42 U.S.C. 14501 et seq.).
					(g)Transfer of
			 funds from other government departments or agencies
					(1)In
			 generalFunds available to the Department, or any other
			 department or agency of the Federal Government for activities that are
			 analogous to, or could contribute to the purposes or goals of, National
			 Institutes for Food and Agriculture programs, other relevant research,
			 extension, or education programs, or related or other relevant activities,
			 shall be available for transfer, in whole or in part, to the National
			 Institutes for Food and Agriculture, with the approval of the Secretary or the
			 head of the other appropriate department or agency transferring the funds, for
			 such use as is consistent with the purposes for which the funds were initially
			 made available.
					(2)Use of
			 fundsFunds transferred under paragraph (1) shall be expendable
			 by the National Institutes for Food and Agriculture for the purposes for which
			 the transfer was made.
					(h)The
			 council
					(1)Duties
						(A)In
			 generalThe Council shall assist the Director in—
							(i)establishing
			 priorities of the National Institutes for Food and Agriculture; and
							(ii)reviewing,
			 judging, and maintaining the relevance of National Institutes for Food and
			 Agriculture programs.
							(B)Oversight
			 reviewTo ensure that the purposes of this Act and the needs of
			 the United States are being met, the Council shall conduct an annual oversight
			 review of—
							(i)the
			 administration of the National Institutes for Food and Agriculture;
							(ii)activities funded
			 through the capacity programs;
							(iii)proposals and
			 other activities funded through the competitive programs; and
							(iv)other activities
			 of the National Institutes for Food and Agriculture.
							(2)Meetings
						(A)In
			 generalThe Council shall hold periodic meetings to provide an
			 interface between the Council and stakeholders, and to ensure that the National
			 Institutes for Food and Agriculture is linking national goals with realistic
			 opportunities.
						(B)FrequencyMeetings
			 described in subparagraph (A) shall be held at the call of the Director, or at
			 the joint call of the Director and the Secretary, but not less often than twice
			 annually.
						(3)LimitationThe
			 expenses of the Council paid by the Director under subparagraph (A) shall not
			 be counted toward any general limitation on the expenses of advisory
			 committees, panels, commissions, or task forces of the Department contained in
			 any Act making appropriations for the Department, whether enacted before, on,
			 or after the date of enactment of this Act, unless the Act of appropriation
			 specifically—
						(A)refers to this
			 paragraph; and
						(B)includes the
			 Council within the general limitation.
						103.Organization of
			 National Institutes for Food and Agriculture
				(a)Organization
					(1)In
			 generalThe Director shall organize the National Institutes for
			 Food and Agriculture into 6 institutes (referred to in this section as
			 individual institutes) to administer the programs and activities
			 of the National Institutes for Food and Agriculture in an integrated,
			 multidisciplinary, interdisciplinary, transdisciplinary, interagency, and
			 inter-institutional manner, to the maximum extent practicable.
					(2)InstitutesThe
			 individual institutes shall be the following:
						(A)The Institute for
			 Economic Opportunities in Agriculture and Natural Resources.
						(B)The Institute for
			 Nutrition and Health.
						(C)The Institute for
			 Rural and Urban Community Development.
						(D)The Institute for
			 Natural Resources and Environment.
						(E)The Institute for
			 Food Safety and Agricultural Security.
						(F)The Institute for
			 Families, Youth, and Communities.
						(3)Administration
						(A)In
			 generalThe Director, in conjunction with the head of each
			 individual institute, shall carry out National Institutes for Food and
			 Agriculture programs with the goal of focusing those programs, and the
			 participants, grantees, and other stakeholders of those programs on—
							(i)understanding
			 important problem areas and opportunities relating to a program;
							(ii)discovering and
			 implementing solutions to address those problem areas; and
							(iii)exploring other
			 opportunities provided under the programs.
							(B)Stakeholder
			 inputThe Director, in consultation with the Secretary, the
			 Council, and the head of each individual institute, shall solicit input from
			 appropriate participants, grantees, and other stakeholders of the programs and
			 activities of the National Institutes for Food and Agriculture relating to the
			 problem areas, opportunity areas, solution areas, and Institute programs and
			 related activities carried out by the National Institutes for Food and
			 Agriculture.
						(4)Modification of
			 organizationBeginning on October 1 of the fifth full fiscal year
			 beginning after the date of enactment of this Act, the Director, in
			 consultation with the Secretary and the Council, may include in a report
			 required under section 101(e) any recommendation of the Director with respect
			 to the organization of the National Institutes for Food and Agriculture or the
			 individual institutes, as the Director determines to be in the best interest of
			 the United States.
					(b)Program
			 integration and coordination
					(1)In
			 generalIn accordance with applicable law (including
			 regulations), the Director, in coordination with the head of each individual
			 institute and taking into consideration the advice of the Council, shall
			 ensure, to the maximum extent practicable, that National Institutes for Food
			 and Agriculture programs are administered, funded, and carried out—
						(A)in an integrated,
			 multidisciplinary, interdisciplinary, transdisciplinary, interagency, and
			 inter-institutional manner that ensures—
							(i)the
			 most efficient collaborative use of resources; and
							(ii)the
			 focus of all resources and activities on strategic, priority, problem,
			 opportunity, and solution areas identified by the Director and the head of each
			 applicable individual institute, taking into consideration the advice of the
			 Council;
							(B)among applicable
			 participants, grantees, and stakeholders, in a coordinated manner that
			 encourages and ensures—
							(i)the
			 most efficient collaborative application of resources; and
							(ii)the
			 focus of all resources and activities on strategic, priority, problem,
			 opportunity, and solution areas on a local, State, Indian tribal, regional,
			 national, and international basis, as the Director and the head of each
			 applicable individual institute, taking into consideration the advice of the
			 Council, determine to be appropriate.
							(2)ScopeThe
			 Director, in consultation with the Secretary and the Council, shall ensure,
			 through the integration and coordination under paragraph (1), that
			 opportunities are maximized with respect to—
						(A)the use of
			 appropriate authorities, agencies, institutions, disciplines, and activities of
			 the National Institutes for Food and Agriculture; and
						(B)the inclusion of
			 appropriate participants and other stakeholders in those activities, including
			 extramural, government, university, extension, international, and other
			 appropriate stakeholders, as determined by the Director.
						(c)Matching and
			 leveraging of scarce budget resourcesThe National Institutes for
			 Food and Agriculture and the Director shall provide for the matching and
			 leveraging of National Institutes for Food and Agriculture resources by
			 extramural activity program participants and recipients—
					(1)in accordance with
			 applicable law governing the applicable capacity program, competitive program,
			 or other authority or activity; or
					(2)if not otherwise
			 provided for by law, as the Director, in consultation with the Council,
			 determines to be appropriate, taking into consideration—
						(A)the ability of the
			 participating or recipient institutions or entities to provide matching funds;
			 and
						(B)the treatment of
			 the institutions or entities with respect to matching fund and similar
			 requirements under other authorities.
						(d)Funding
			 administration
					(1)Capacity
			 programsIn accordance with other applicable law, in providing
			 program funding to a particular institution or entity, the Director shall
			 develop, in consultation with the Council, and implement, a streamlined plan of
			 work or administrative model designed to simplify, to the maximum extent
			 practicable, the administration, funding, and oversight of capacity
			 programs.
					(2)Competitive
			 programsIn accordance with other applicable law, in making
			 determinations regarding whether to provide program funding to a particular
			 institution, entity, or applicant (as applicable), the Director shall, whenever
			 practicable, implement an administrative model designed to streamline and
			 simplify, to the maximum extent practicable, the application (as applicable),
			 administration, funding, and oversight process.
					104.Funding
				(a)Preservation of
			 critical base fundingNotwithstanding any other provision of law,
			 funds provided to National Institutes for Food and Agriculture programs shall
			 be allocated and distributed in accordance with subsection (b).
				(b)Distribution of
			 funds
					(1)Priority for
			 critical base fundsIn distributing funds to carry out capacity
			 programs and competitive programs during a fiscal year, the Director
			 shall—
						(A)first, use funds
			 made available in an amount less than or equal to the capacity program critical
			 base funding level only to carry out capacity programs, in accordance with
			 paragraph (2); and
						(B)after funds equal
			 to the capacity program critical base funding level have been allocated for
			 capacity programs for the fiscal year, use any funds made available only to
			 carry out competitive programs, until funds are allocated in an amount equal to
			 the competitive program critical base funding level.
						(2)Proportional
			 funding of capacity programsThe Director shall apportion funds
			 distributed under paragraph (1)(A) in accordance with the proportion
			 that—
						(A)the amount
			 received by each applicable capacity program for fiscal year 2007; bears
			 to
						(B)the total amount
			 made available for all capacity programs for fiscal year 2007.
						(3)Other than
			 critical base fundsIn distributing funds to carry out capacity
			 programs and competitive programs during a fiscal year, the Director shall use
			 in accordance with section 105(c)—
						(A)amounts made
			 available in excess of the sum of the capacity program critical base funding
			 level and the competitive program critical base funding level; and
						(B)amounts made
			 available pursuant to section 105(a).
						105.Enhanced
			 funding
				(a)Continuation of
			 mandatory funding
					(1)In
			 generalBeginning on October 1, 2007, and each October 1
			 thereafter, the Secretary shall transfer to the Director $200,000,000 of funds
			 of the Commodity Credit Corporation to carry out this Act.
					(2)Budgetary
			 offsetSection 401(b)(3) of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7621(b)(3)) is amended—
						(A)in subparagraph
			 (B), by adding and at the end;
						(B)in subparagraph
			 (C), by striking ; and at the end and inserting a period;
			 and
						(C)by striking
			 subparagraph (D).
						(b)Increasing
			 currently authorized fundingNotwithstanding any other provision
			 of law, except as otherwise provided in this section, there are authorized to
			 be appropriated to the Director to carry out programs of the National
			 Institutes for Food and Agriculture under this Act amounts equal to a level of
			 the authorized funding for each such program as in effect on the day before the
			 date of enactment of this Act, to be phased in as follows:
					(1)For fiscal year
			 2008, 120 percent of the level.
					(2)For fiscal year
			 2009, 140 percent of the level.
					(3)For fiscal year
			 2010, 160 percent of the level.
					(4)For fiscal year
			 2011, 180 percent of the level.
					(5)For fiscal year
			 2012 and thereafter, 200 percent of the level.
					(c)Distribution of
			 enhanced funding
					(1)In
			 generalAny funds made available for a fiscal year for the
			 National Institutes for Food and Agriculture shall be distributed in accordance
			 with this subsection, if the funds are provided—
						(A)under subsection
			 (a)(1); or
						(B)under any other
			 authority under this or any other Act in excess of an amount equal to the sum
			 of the capacity program critical base funding level and the competitive program
			 critical base funding level.
						(2)Enhanced
			 competitive program funding
						(A)In
			 generalThe Director shall use 70 percent of amounts described in
			 paragraph (1) to carry out competitive programs, of which—
							(i)55
			 percent shall be used to carry out fundamental research activities in
			 accordance with subparagraph (B); and
							(ii)45
			 percent shall be used to carry out competitive research activities other than
			 fundamental research activities in accordance with subparagraph (C),
			 including—
								(I)integrated
			 programs and related activities;
								(II)applied research
			 and related activities;
								(III)translational
			 research and related activities;
								(IV)activities
			 substantially similar to activities carried out pursuant to the Initiative for
			 Future Agriculture and Food Systems under section 401 of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7621), as in
			 effect on the day before the date of enactment of this Act; and
								(V)education and
			 extension programs and activities (including grants for outreach, research, or
			 education).
								(B)Fundamental
			 research activities
							(i)Open fundamental
			 research poolThe Director shall allocate not less than 80
			 percent of amounts described in subparagraph (A)(i) to eligible applicants on a
			 competitive basis, including applicants representing—
								(I)colleges,
			 universities, and other institutions of higher education; and
								(II)other individuals
			 and entities eligible to receive funding under the National Research
			 Initiative.
								(ii)Reservation and
			 reversion
								(I)In
			 generalThe Director shall reserve 20 percent of amounts
			 described in subparagraph (A)(i) for allocation to 1890 Institutions, 1994
			 Institutions, Insular Area Institutions, and Small 1862 Land-Grant Institutions
			 on a competitive basis, subject to—
									(aa)applicable peer
			 and merit review requirements of Federal law (including regulations);
			 and
									(bb)such
			 other peer and merit review requirements as the Director determines to be
			 appropriate.
									(II)Reversion of
			 unused reserved fundsAny amounts reserved under subclause (I)
			 that are not allocated to institutions under that subclause by the end of the
			 2-year period following October 1 of the fiscal year for which the amounts are
			 first made available shall be allocated to open fundamental research pool
			 applicants on a competitive basis in accordance with clause (i).
								(C)Other research
			 activities
							(i)Open integrated
			 research poolThe Director shall allocate not less than 80
			 percent of amounts described in subparagraph (A)(ii) to eligible applicants on
			 a competitive basis, including applicants representing—
								(I)colleges,
			 universities, and other institutions of higher education; and
								(II)other individuals
			 and entities eligible to receive funding under the National Research
			 Initiative.
								(ii)Reservation and
			 reversion
								(I)In
			 generalThe Director shall reserve 20 percent of amounts
			 described in subparagraph (A)(ii) for allocation to 1890 Institutions, 1994
			 Institutions, Insular Area Institutions, and Small 1862 Land-Grant Institutions
			 on a competitive basis, subject to—
									(aa)applicable peer
			 and merit review requirements of Federal law (including regulations);
			 and
									(bb)such
			 other peer and merit review requirements as the Director determines to be
			 appropriate.
									(II)Reversion of
			 unused reserved fundsAny amounts reserved under subclause (I)
			 that are not allocated to institutions under that subclause by the end of the
			 2-year period following October 1 of the fiscal year for which the amounts are
			 first made available shall be allocated to open integrated research pool
			 applicants on a competitive basis in accordance with clause (i).
								(D)Education and
			 extension integrationThe Director shall integrate into
			 competitive programs of the National Institutes for Food and Agriculture
			 national and global educational and extension initiatives, to the maximum
			 extent practicable.
						(E)Indirect
			 costs
							(i)In
			 generalExcept as provided in clause (ii), the Director shall
			 provide for the payment of allowable indirect costs associated with competitive
			 programs of the National Institutes for Food and Agriculture in accordance with
			 section 1462 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3310).
							(ii)ExceptionFor
			 each of fiscal years 2008 through 2012, the Director shall ensure that
			 allowable indirect costs, associated with competitive programs of the National
			 Institutes for Food and Agriculture that are funded under section 104(b)(1)(B),
			 shall not be paid at a rate that exceeds the levels generally provided for
			 those competitive programs for fiscal year 2007.
							(3)Enhanced
			 capacity program fundingThe Director shall use 30 percent of
			 amounts described in paragraph (1) to carry out capacity programs, of
			 which—
						(A)for each of fiscal
			 years 2008 through 2012—
							(i)77.5
			 percent shall be allocated to capacity programs in accordance with the
			 proportion that—
								(I)the amount
			 received by the applicable capacity program during fiscal year 2007; bears
			 to
								(II)the total amount
			 made available for all capacity programs for fiscal year 2007; and
								(ii)17.5 percent
			 shall be allocated to 1890 Institutions, 1994 Institutions, Insular Area
			 Institutions, Small 1862 Land-Grant Institutions, and ASCARR Institutions for
			 institutional enhancement capacity programs, of which—
								(I)36 percent shall
			 be for 1890 Institutions;
								(II)26 percent shall
			 be for 1994 Institutions, except that an amount from that 26 percent shall be
			 allocated to Insular Area Institutions in accordance with the proportion
			 that—
									(aa)the
			 amount received by the applicable Institution during fiscal year 2007; bears
			 to
									(bb)the
			 total amount made available for all 1890 Institutions, 1994 Institutions,
			 Insular Area Institutions, Small 1862 Land-Grant Institutions, and ASCARR
			 Institutions for fiscal year 2007;
									(III)26 percent shall
			 be for Small 1862 Land-Grant Institutions; and
								(IV)12 percent shall
			 be for ASCARR Institutions; and
								(B)5 percent shall be
			 deposited into the enhancement fund of the National Institutes for Food and
			 Agriculture to fund capacity investments that are consistent with capacity
			 programs of the National Institutes for Food and Agriculture, as determined by
			 the Director, in consultation with the Secretary and the Council.
						106.Single budget
			 submissionThe President shall
			 submit to Congress, together with the annual budget submission of the
			 President, a single combined budget line item reflecting the total amount
			 requested by the President for funding for the National Institutes for Food and
			 Agriculture, including funding for capacity programs, competitive programs, and
			 other applicable National Institutes for Food and Agriculture programs.
			107.Capacity building
			 grants for ASCARR Institutions
				(a)Grant
			 program
					(1)In
			 generalThe Secretary or the Director, as appropriate, shall make
			 grants to ASCARR Institutions to assist the ASCARR Institutions in maintaining
			 and expanding the capacity of the ASCARR Institutions to conduct education,
			 research, and outreach activities relating to—
						(A)agriculture;
						(B)renewable
			 resources; and
						(C)other similar
			 disciplines.
						(2)RequirementsThe
			 Secretary or the Director, as appropriate, shall make grants under this
			 section—
						(A)(i)through a competitive
			 application process under which appropriate officials of ASCARR Institutions
			 may submit applications in such form and manner as the Secretary or the
			 Director, as appropriate, may prescribe; or
							(ii)through a noncompetitive
			 application process; and
							(B)in such manner as
			 to ensure geographic diversity with respect to the ASCARR Institutions that are
			 the subjects of the grants.
						(3)Use of
			 fundsAn ASCARR Institution that receives a grant under
			 subsection (a)(1) may use the funds made available through the grant to
			 maintain and expand the capacity of the ASCARR Institution—
						(A)to successfully
			 compete for funds from Federal grants and other sources to carry out
			 educational, research, and outreach activities that address priority concerns
			 of national, regional, State, and local interest;
						(B)to disseminate
			 information relating to priority concerns to—
							(i)interested members
			 of the agriculture, renewable resources, and related stakeholder
			 communities;
							(ii)the
			 public; and
							(iii)any other
			 interested entity;
							(C)to encourage
			 members of the agriculture, renewable resources, and related stakeholder
			 communities to participate in priority education, research, and outreach
			 activities by providing matching funding to leverage grant funds; and
						(D)through—
							(i)the
			 purchase or other acquisition of equipment and other infrastructure (not
			 including the construction of new buildings);
							(ii)the
			 renovation of facilities;
							(iii)the professional
			 growth and development of the faculty of the ASCARR Institution; and
							(iv)the
			 development of human capital (including through the use of graduate
			 assistantships).
							(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$5,000,000 for
			 fiscal year 2008;
					(2)$8,000,000 for
			 fiscal year 2009;
					(3)$10,000,000 for
			 fiscal year 2010;
					(4)$13,000,000 for
			 fiscal year 2011;
					(5)$17,000,000 for
			 fiscal year 2012; and
					(6)such sums as are
			 necessary for fiscal year 2013 and each fiscal year thereafter.
					IIModifications
			201.Merit Review of
			 Extension and Educational GrantsSection 103 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7613) is amended in
			 subsection (a), by striking paragraph (2) and inserting the following:
				
					(2)Merit review of extension and education
				grantsThe Secretary shall establish procedures that provide for
				merit review of each agricultural extension or education grant administered, on
				a competitive basis, by the National Institutes for Food and
				Agriculture.
					.
			202.Repeal plan of
			 work requirements
				(a)Extension at
			 1890 land-grant collegesSection 1444(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3221(d)) is amended—
					(1)in
			 paragraph (1), by striking the second sentence; and
					(2)by striking
			 paragraphs (3) through (5).
					(b)Research at 1890
			 land-grant collegesSection 1445 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Authorization of
				appropriationsThere are authorized to be appropriated annually
				such sums as Congress may determine necessary to support continuing
				agricultural research at colleges eligible to receive funds under the Act of
				August 30, 1890 (26 Stat. 417–419, as amended; 7 U.S.C. 321–326 and 328),
				including Tuskegee University (hereinafter referred to in this section as
				eligible institutions).
							;
				and
					(2)by striking
			 subsection (c) and inserting the following:
						
							(c)ProgramThe
				director of the State agricultural experiment station in each State in which an
				eligible institution is located, and the research director specified in
				subsection (d) in each of the eligible institutions in that State, shall
				jointly develop, by mutual agreement, a comprehensive program of agricultural
				research in the State, to be submitted for approval by the Secretary not later
				than 1 year after the date of enactment of this
				title.
							.
					(c)Hatch Act of
			 1887
					(1)Conforming
			 amendmentsSection 3 of the Hatch Act of 1887 (7 U.S.C. 361c) is
			 amended—
						(A)by striking
			 subsection (h) and inserting the following:
							
								(h)Peer review and plan of
				workResearch carried out under subsection (c)(3) shall be
				subject to scientific peer review. The review of a project conducted under this
				paragraph shall be considered to satisfy the merit review requirements of
				section 103(e) of the Agricultural Research, Extension, and Education Reform
				Act of 1998.
								;
				and
						(B)in subsection
			 (i)(2), by striking subparagraph (D).
						(2)RepealSection
			 7 of the Hatch Act of 1887 (7 U.S.C. 361g) is amended by striking subsections
			 (d) through (g).
					(d)Smith-lever
			 Act
					(1)Conforming
			 amendmentSection 3(h)(2) of the Smith-Lever Act (7 U.S.C.
			 343(h)(2)) is amended by striking subparagraph (D).
					(2)RepealSection
			 4 of the Smith-Lever Act (7 U.S.C. 344) is amended by striking subsections (c)
			 through (e).
					203.Indirect
			 costsSection 1462 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)In
				generalExcept as otherwise provided in law, and in accordance
				with the requirements under section 105(c)(1)(E) of the CREATE-21 Act of 2007,
				indirect costs charged against a competitive agricultural research, education,
				or extension grant awarded under this Act, the CREATE-21 Act of 2007, or any
				other Act pursuant to authority delegated to the Director of the National
				Institutes for Food and Agriculture shall not exceed the negotiated indirect
				rate of cost established for an institution by the appropriate Federal audit
				agency for the
				institution.
					.
			IIIExtensions
			 
			ANational
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
				301.Grants and
			 fellowships for food and agricultural sciences educationSection 1417(l) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3152(l)) is amended by striking 2007 and
			 inserting 2012.
				302.Grants for
			 research on production and marketing of alcohols and industrial hydrocarbons
			 from agricultural commodities and forest productsSection 1419(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3154(d)) is
			 amended by striking 2007 and inserting
			 2012.
				303.Policy research
			 centersSection 1419A(d) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3155(d)) is amended by striking 2007 and inserting
			 2012.
				304.Human nutrition
			 intervention and health promotion research programSection
			 1424(d) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3174(d)) is amended by striking 2007 and
			 inserting 2012.
				305.Pilot research
			 program to combine medical and agricultural researchSection 1424A(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3174a(d)) is amended by striking 2007 and inserting
			 2012.
				306.Nutrition
			 education programSection
			 1425(c)(3) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3175(c)(3)) is amended by striking
			 2007 and inserting 2012.
				307.Continuing
			 animal health and disease research programsSection 1433(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(a)) is
			 amended in the first sentence by striking 2007 and inserting
			 2012.
				308.Appropriations
			 for research on national or regional problemsSection 1434(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(a)) is
			 amended by striking 2007 and inserting
			 2012.
				309.Grants to
			 upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2007 and inserting
			 2012.
				310.National
			 research and training virtual centersSection 1448 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222c) is
			 amended by striking 2007 each place it appears in subsections
			 (a)(1) and (f) and inserting 2012.
				311.Matching funds
			 requirement for research and extension activities of 1890
			 InstitutionsSection 1449(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222d(c)) is amended in the first sentence by striking
			 for each of fiscal years 2003 through 2007,.
				312.Hispanic-serving
			 institutionsSection 1455(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3241(c)) is amended by striking 2007 and
			 inserting 2012.
				313.Competitive
			 grants for international agricultural science and education
			 programsSection 1459A(c) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3292b(c)) is amended by striking 2007 and inserting
			 2012.
				314.Research
			 equipment grantsSection
			 1462A(e) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3310a(e)) is amended by striking 2007 and
			 inserting 2012.
				315.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended by striking 2007 each place it appears
			 in subsections (a) and (b) and inserting 2012.
				316.Extension
			 ServiceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2007 and inserting
			 2012.
				317.Supplemental and
			 alternative cropsSection
			 1473D(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3319d(a)) is amended by striking 2007 and
			 inserting 2012.
				318.Aquaculture
			 research facilitiesSection
			 1477 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3324) is amended by striking 2007 and
			 inserting 2012.
				319.Rangeland
			 researchSection 1483(a) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3336(a)) is amended by striking 2007 and inserting
			 2012.
				320.Special
			 authorization for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking 2007 and inserting
			 2012.
				321.Resident
			 instruction and distance education grants program for insular area institutions
			 of higher education
					(a)Distance
			 education grants for insular areasSection 1490(f) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3362(f)) is amended by striking 2007 and inserting
			 2012.
					(b)Resident
			 instruction grants for insular areasSection 1491 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363) is
			 amended—
						(1)by redesignating subsection (e) as
			 subsection (c); and
						(2)in subsection (c) (as so redesignated), by
			 striking 2007 and inserting 2012.
						BFood, Agriculture,
			 Conservation, and Trade Act of 1990
				331.National
			 genetics resources programSection 1635(b) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)) is amended by striking
			 2007 and inserting 2012.
				332.High-priority
			 research and extension initiativesSection 1672(h) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925(h)) is amended by striking
			 2007 and inserting 2012.
				333.Nutrient
			 management research and extension initiativeSection 1672A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925a) is amended—
					(1)by redesignating subsection (g) as
			 subsection (f); and
					(2)in subsection (f) (as so redesignated), by
			 striking 2007 and inserting 2012.
					334.Organic
			 agriculture research and extension initiativeSection 1672B(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended by striking
			 2007 and inserting 2012.
				335.Agricultural
			 telecommunications programSection 1673(h) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5926(h)) is amended by striking
			 2007 and inserting 2012.
				336.Assistive technology
			 program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended by
			 striking 2007 and inserting 2012.
				337.National Rural
			 Information Center ClearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 2007 and inserting 2012.
				CAgricultural
			 Research, Extension, and Education Reform Act of 1998
				341.Partnerships
			 for high-value agricultural product quality researchSection 402(g) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7622(g)) is amended by
			 striking 2007 and inserting 2012.
				342.Precision
			 agricultureSection 403(i)(1)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7623(i)(1)) is amended by striking 2007 and inserting
			 2012.
				343.Biobased
			 products
					(a)Pilot
			 projectSection 404(e)(2) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(e)(2)) is amended by
			 striking 2007 and inserting 2012.
					(b)Authorization of
			 appropriationsSection 404(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(h)) is amended by
			 striking 2007 and inserting 2012.
					344.Thomas Jefferson
			 Initiative for crop diversificationSection 405(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(h)) is amended by
			 striking 2007 and inserting 2012.
				345.Integrated
			 research, education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2007 and inserting 2012.
				346.Support for
			 research regarding diseases of wheat, triticale, and barley caused by Fusarium
			 graminearum or by Tilletia indicaSection 408(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7628(e)) is amended by
			 striking 2007 and inserting 2012.
				347.Bovine Johne’s
			 disease control programSection 409(b) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7629(b)) is amended by
			 striking 2007 and inserting 2012.
				348.Grants for
			 youth organizationsSection
			 410(c) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7630(c)) is amended by striking 2007 and
			 inserting 2012.
				349.Agricultural
			 biotechnology research and development for developing countriesSection 411(c) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7631(c)) is amended by
			 striking 2007 and inserting 2012.
				350.Office of Pest
			 Management PolicySection
			 614(f) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7653(f)) is amended by striking 2007 and
			 inserting 2012.
				DOther laws
				371.Critical
			 Agricultural Materials ActSection 16(a) of the Critical Agricultural
			 Materials Act (7 U.S.C. 178n(a)) is amended by striking 2007 and
			 inserting 2012.
				372.Equity in
			 Educational Land-Grant Status Act of 1994
					(a)Endowment for
			 1994 InstitutionsSection
			 533(b) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
			 note; Public Law 103–382) is amended in the first sentence by striking
			 2007 and inserting 2012.
					(b)Institutional
			 capacity building grantsSection 535 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking 2007 each place it appears and inserting
			 2012.
					(c)Research
			 grantsSection 536(c) of the
			 Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public
			 Law 103–382) is amended in the first sentence by striking 2007
			 and inserting 2012.
					373.Agricultural
			 Experiment Station Research Facilities ActSection 6(a) of the Research Facilities Act
			 (7 U.S.C. 390d(a)) is amended by striking 2007 and inserting
			 2012.
				374.National
			 Agricultural Research, Extension, and Teaching Policy Act Amendments of
			 1985Section 1431 of the
			 National Agricultural Research, Extension, and Teaching Policy Act Amendments
			 of 1985 (Public Law 99–198; 99 Stat. 1556; 116 Stat. 436) is amended by
			 striking 2007 and inserting 2012.
				375.Competitive,
			 Special, and Facilities Research Grant Act (National Research
			 Initiative)Section 2(b)(10)
			 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
			 450i(b)(10)) is amended by striking 2007 and inserting
			 2012.
				376.Beginning
			 farmer and rancher development programSection 7405(h) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is amended by striking
			 2007 and inserting 2012.
				377.Agricultural
			 Risk Protection Act of 2000 (Carbon Cycle Research)Section 221(g) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 6711(g)) is amended by striking
			 2007 and inserting 2012.
				378.Renewable
			 Resources Extension Act of 1978
					(a)Authorization of
			 appropriationsSection 6 of
			 the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended by
			 striking 2007 and inserting 2012.
					(b)Termination
			 dateSection 8 of the Renewable Resources Extension Act of 1978
			 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking
			 2007 and inserting 2012.
					379.National Aquaculture
			 Act of 1980Section 10 of the
			 National Aquaculture Act of 1980 (16 U.S.C. 2809) is amended by striking
			 2007 each place it appears and inserting
			 2012.
				IVEnhancements
			AResearch and
			 Extension
				401.Compliance with
			 multistate and integration requirements
					(a)Funds expended on
			 multistate cooperative extension activitiesSection 3 of the
			 Smith-Lever Act (7 U.S.C. 343) is amended by striking subsection (h) and
			 inserting the following:
						
							(h)Multistate
				cooperative extension activities
								(1)Definition of
				multistate activityIn this subsection, the term
				multistate activity means a cooperative extension activity in
				which 2 or more States cooperate to resolve problems that concern more than 1
				State.
								(2)Requirement
									(A)In
				generalTo receive funding under subsections (b) and (c) for a
				fiscal year, a State must have expended on multistate activities, in the
				preceding fiscal year, an amount equivalent to not less than 25 percent of the
				funds paid to the State under subsections (b) and (c) for the preceding fiscal
				year.
									(B)Determination of
				amountIn determining compliance with subparagraph (A), the
				Secretary shall include all cooperative extension funds expended by the State
				in the preceding fiscal year, including Federal, State, and local funds.
									(3)Reduction of
				percentageThe Secretary may reduce the minimum percentage
				required to be expended for multistate activities under paragraph (2) by a
				State in a case of hardship, unfeasibility, or other similar circumstances
				beyond the control of the State, as determined by the Secretary.
								(4)ApplicabilityThis
				subsection does not apply to funds provided—
									(A)to a 1994
				Institution (as defined in section 532 of the Equity in Educational Land-Grant
				Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)); or
									(B)to the
				Commonwealth of Puerto Rico, the Virgin Islands, or
				Guam.
									.
					(b)Funds expended
			 on integrated research and extension activitiesSection 3 of the
			 Hatch Act of 1887 (7 U.S.C. 361c) is amended by striking subsection (i) and
			 inserting the following:
						
							(i)Integrated
				research and extension activities
								(1)In
				general
									(A)RequirementTo
				receive funding under this Act and subsections (b) and (c) of section 3 of the
				Smith-Lever Act (7 U.S.C. 343) for a fiscal year, a State must have expended on
				activities that integrate cooperative research and extension (referred to in
				this section as integrated activities), in the preceding fiscal
				year, an amount equivalent to not less than 25 percent of the funds paid to the
				State under this section and subsections (b) and (c) of section 3 of the
				Smith-Lever Act (7 U.S.C. 343) for the preceding fiscal year.
									(B)Determination of
				amountIn determining compliance with subparagraph (A), the
				Secretary shall include all cooperative research and extension funds expended
				by the State in the prior fiscal year, including Federal, State, and local
				funds.
									(2)Reduction of
				percentageThe Secretary may reduce the minimum percentage
				required to be expended for integrated activities under paragraph (1) by a
				State in a case of hardship, unfeasibility, or other similar circumstances
				beyond the control of the State, as determined by the Secretary.
								(3)ApplicabilityThis
				subsection does not apply to funds provided
									(A)to a 1994
				Institution (as defined in section 532 of the Equity in Educational Land-Grant
				Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)); or
									(B)to the
				Commonwealth of Puerto Rico, the Virgin Islands, or Guam.
									(4)Relationship to
				other requirementsFunds described in paragraph (1)(B) that a
				State uses to calculate the required amount of expenditures for integrated
				activities under paragraph (1)(A) may also be used in the same fiscal year to
				calculate the amount of expenditures for multistate activities required under
				subsection (c)(3) of this section and section 3(h) of the Smith-Lever Act (7
				U.S.C.
				343(h)).
								.
					402.Expansion of
			 food and agricultural sciences awardsSection 1417(i) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(i)) is
			 amended—
					(1)in the subsection
			 heading by striking Teaching Awards and inserting
			 Teaching, Extension, and Research Awards; and
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)EstablishmentThe
				Secretary shall establish a National Food and Agricultural Sciences Teaching,
				Extension, and Research Awards program to recognize and promote excellence in
				teaching, extension, and research in the food and agricultural sciences at a
				college or university. The Secretary shall make at least one cash award in each
				fiscal year to a nominee selected by the Secretary for excellence in each of
				the areas of teaching, extension, and research of food and agricultural science
				at a college or
				university.
							.
					403.Sustainable
			 human development initiativeSubtitle C of title XIV of the National
			 Agriculture Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3121
			 et seq.) is amended by adding at the end the following:
					
						1413C.Sustainable
				human development initiative
							(a)In
				generalThe Secretary, through the Cooperative State Research,
				Education, and Extension Service or any successor organization, shall establish
				and carry out a sustainable human development initiative using an
				interdisciplinary approach to demonstrate the importance of—
								(1)enhancing and
				sustaining human capital and resources along with economic growth in both
				developing and advanced economies;
								(2)improving health
				and nutrition and supporting the stability and well-being of women, children,
				and families throughout the world;
								(3)protecting the
				environment while carrying out necessary development activities; and
								(4)achieving and
				maintaining social justice along with economic and social opportunity.
								(b)PartnershipsIn
				carrying out this section, the Secretary shall enter into partnerships with
				colleges and universities and with such other public and private entities as
				the Secretary deems appropriate to assemble individuals with appropriate levels
				of training and experience in disciplines that can further the
				initiative.
							(c)Integration into
				activitiesThe Secretary shall endeavor to integrate the
				principles of sustainable human development into the research, extension,
				teaching, and related activities carried out under this Act and such related
				authorities as the Secretary determines
				appropriate.
							.
				BNutrition
				411.Expanded food
			 and nutrition education program
					(a)Funding to 1862,
			 1890, and insular area institutionsSection 1425(c)(2)(B) of the
			 National Agriculture Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3175(c)(2)(B)) is amended
						(1)in the prefatory
			 material by striking among the States;
						(2)by striking clause
			 (i) and inserting the following:
							
								(i)$100,000 shall be
				distributed to each of the land grant colleges and
				universities;
								;
						(3)by redesignating
			 clause (ii) as clause (iii);
						(4)by inserting after
			 clause (i) the following:
							
								(ii)subject to
				subsection (d), of the remainder, 10 percent in fiscal year 2008, 11 percent in
				fiscal year 2009, 12 percent in fiscal year 2010, 13 percent in fiscal year
				2011, 14 percent in fiscal year 2012, and 15 percent in fiscal year 2013 and
				each fiscal year thereafter, shall be allocated to each 1890 Institution (as
				defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998) in an amount that bears the same ratio to the total amount
				to be allocated under this clause as the population of the State living at or
				below 125 percent of the income poverty guidelines prescribed by the Office of
				Management and Budget (adjusted pursuant to section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981 (42 U.S.C. 9902)), bears to the total
				population of all the States that have 1890 Institutions living at or below 125
				percent of the income poverty guidelines, as determined by the last preceding
				decennial census at the time each such additional amount is first appropriated:
				Provided, That the total allocated under this clause shall not exceed (I) the
				amount of the funds appropriated for the conduct of the expanded food and
				nutrition education program for the fiscal year that are in excess of the
				amount appropriated for the conduct of the program for the fiscal year ending
				September 30, 2007, reduced by (II) any amounts expended pursuant to any
				adjustment under subsection (d); and
								;
				and
						(5)By amending clause
			 (iii), as redesignated—
							(A)by striking
			 allocated to each State and inserting allocated to the
			 institution eligible to receive funds under the Act of July 2, 1862 (and
			 including the appropriate insular area institution) in each State (and the
			 University of the District of Columbia, notwithstanding section 208(c) of
			 Public Law 93–471); and
							(B)by striking
			 subparagraph. and inserting subparagraph: Provided, That
			 the total allocated under this clause to the University of the District of
			 Columbia shall not exceed (I) the amount described in the proviso to clause
			 (ii), reduced further by (II) the amount allocated under clause
			 (ii)..
							(b)AuthorizationSection
			 1425(c)(3) of the National Agriculture Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3175(c)(3)) is amended by striking $83,000,000 for
			 each of fiscal years 1996 though 2007 and inserting $90,000,000
			 for each of fiscal years 2008 through 2014.
					(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
					412.University of
			 the district of columbia eligibility for the expanded food and nutrition
			 programSection 3 of the
			 Smith-Lever Act (7 U.S.C. 343) is amended by adding at the end the
			 following:
					
						(k)EligibilityThe
				1862 Land-Grant Institution in the District of Columbia, as defined under
				section 208 of the District of Columbia Public Postsecondary Education
				Reorganization Act of October 26, 1974 (Public Law 93–471, 88 Stat. 1428),
				shall be eligible under this section to participate in the expanded food and
				nutrition education program established under section 1425 of the National
				Agriculture Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3175).
						.
				413.Food stamp
			 nutrition education reimbursement for 1890 institutionsNotwithstanding any other provision of law,
			 the Secretary of Agriculture may reimburse a State participating in the Food
			 Stamp Nutrition Education Program at the rate of 100 percent for allowable
			 expenditures for nutrition education provided by an 1890 Institution (as
			 defined in section 2 of the Agricultural Research, Extension, and Education
			 Reform Act of 1998 (7 U.S.C. 7601(2)), if the Secretary determines that the
			 1890 Institution would otherwise be unable to provide the Nutrition
			 Education.
				414.Reauthorization
			 of the national nutrition monitoring and related research act of 1990
					(a)Coordinated
			 programSection 101(a) of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5311(a)) is amended by striking
			 ten-year.
					(b)Implementation
			 periodSection 104(a) of the National Nutrition Monitoring and
			 Related Research Act of 1990 (7 U.S.C. 5314(a)) is amended by striking
			 shall be carried and all that follows through section
			 103(d)(2) and.
					(c)AuthorizationSection
			 106 of the National Nutrition Monitoring and Related Research Act of 1990 (7
			 U.S.C. 5316) is amended
						(1)in subsection
			 (b)(1), by striking authorize the appropriation or; and
						(2)by adding at the
			 end the following:
							
								(c)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				this title for each of the 7 fiscal years beginning with fiscal year
				2008.
								.
						C1890
			 Initiatives
				421.Research and
			 education under the national agricultural research, extension, and teaching
			 policy act of 1977
					(a)In
			 generalSection 1445(a)(2) of the National Agriculture Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222(a)(2)) is amended by
			 striking 25 percent and inserting 30
			 percent.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007.
					422.Extension
			 formula programs under the national agricultural research, extension, and
			 teaching policy act of 1977
					(a)In
			 generalSection 1444(a)(2) of the National Agriculture Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(a)(2)) is amended by
			 striking 15 percent and inserting 20
			 percent.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007.
					423.Children,
			 youth, and families education and research network (CYFERnet)
			 programIn carrying out the
			 Children, Youth, and Families Education and Research Network Program under
			 section 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)), the Secretary shall
			 include 1890 Institutions as eligible program applicants and participants. In
			 this section, the term 1890 Institutions has the same meaning as
			 in section 2 of the Agricultural Research, Extension, and Education Reform Act
			 of 1998 (7 U.S.C. 7601(2)).
				424.Animal health
			 and disease research programSection 1434(b) of the National Agriculture
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(b)) is
			 amended by inserting after universities the following:
			 (including 1890 Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601(2)))..
				425.Mcintire-Stennis
			 cooperative forestry actSection 2 of Public Law 87–788 (16 U.S.C.
			 582a–1) is amended—
					(1)by inserting
			 and 1890 Institutions, before and (b); and
					(2)by adding at the
			 end the following: In states which have both 1862 Institutions and the
			 1890 Institutions eligible for and receiving funds under this Act, the
			 institutions shall, to the maximum extent practicable, develop complementary
			 plans for forestry research in the State. In this section, the terms
			 1862 Institutions and 1890 Institutions have the
			 same meanings as in section 2 of the Agricultural Research, Extension, and
			 Education Reform Act of 1998 (7 U.S.C. 7601(2)). .
					426.Outreach and
			 assistance for socially disadvantaged farmers and ranchers
					(a)AuthorizationSection
			 2501(a)(4)(A) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(a)(4)(A)) is amended by striking $25,000,000 for each of
			 fiscal years 2002 through 2007 and inserting $50,000,000 for
			 each of fiscal years 2008 through 2014.
					(b)Duration of
			 agreementsSection 2501(a)(3)(A) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(3)(A)) is amended by
			 adding at the end the following: Any grant, contract, or other agreement
			 under this subsection may be entered into for a period of between 1 and 5
			 years, except that, in order to enhance program continuity, an applicant may
			 request a multiyear grant, contract, or agreement of at least 3 years in
			 duration..
					427.Grants to 1890
			 schools to expand extension capacitySection 1417(b)(4) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3152(b)(4)) is amended by striking teaching and research and
			 inserting teaching, research, and extension.
				428.National center
			 for the study of socialy disadvantaged farmers
					(a)In
			 generalThe Secretary may make a competitive grant annually to a
			 consortium of 1890 Institutions for the purpose of establishing and supporting
			 a National Center for the Study of Socially Disadvantaged Farmers (referred to
			 in this section as the Center).
					(b)PurposesThe
			 purposes of the Center are—
						(1)to conduct
			 research, analysis, and policy formulation, and to disseminate information
			 designed to improve the economic viability of socially disadvantaged farmers in
			 the United States; and
						(2)to evaluate the
			 effectiveness and impact of the programs and services of the Department of
			 Agriculture that serve socially disadvantaged farmers and recommend policies
			 designed to improve the quality of those programs and services.
						(c)DefinitionsIn
			 this section:
						(1)The term
			 Secretary means the Secretary of Agriculture.
						(2)The term
			 1890 Institutions has the meaning given that term in section 2
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7601(2)).
						(3)The term
			 socially disadvantaged farmer has the meaning given that term in
			 section 2501(e)(2) of the Food, Agriculture, Conservation, and Trade Act of
			 1990 (7 U.S.C. 2279(e)(2)).
						(d)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the grant program under
			 this section not to exceed $2,000,000 for each of the fiscal years 2008 through
			 2014.
					DForestry
				431.Mcintire-Stennis
			 cooperative forestry research programSection 8201 of the Farm Security and Rural
			 Investment Act of 2002 (Public Law 107–171) is amended by inserting before the
			 period at the end the following:
					
						, which distributes funds by
				formula for the purposes of—(1)assisting the various States in
				carrying out a program of State forestry and natural resources research at
				State forestry schools and colleges; and
						(2)developing a
				trained pool of forest and natural resources scientists capable of conducting
				needed forestry and natural resources
				research.
						.
				ERural
			 Development
				441.Extension of
			 agricultural telecommunications program to rural developmentSection 1673 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5926) is amended—
					(1)by inserting
			 AND RURAL
			 DEVELOPMENT after AGRICULTURAL in the
			 heading;
					(2)in
			 subsection (a)—
						(A)by striking
			 agricultural communications and inserting agricultural
			 and rural development communications;
						(B)by inserting after
			 and products the following: , and to facilitate and
			 enhance rural development programs and activities; and
						(C)by striking
			 agricultural research and inserting agricultural and
			 rural development research;
						(3)in subsection
			 (b)(1), by striking and research and inserting research,
			 and rural development;
					(4)in
			 subsection (b)(3), by striking industries and inserting
			 industries, and rural development;
					(5)in subsection
			 (b)(4), by inserting and rural development after
			 agricultural;
					(6)in subsection (c),
			 by—
						(A)striking paragraph
			 (1); and
						(B)redesignating
			 paragraphs (2) through (7) as paragraphs (1) through (6), respectively;
						(7)in subsection (d),
			 by amending paragraph (1) to read as follows:
						
							(1)The Secretary of
				Agriculture shall establish a program, to be administered through the Higher
				Education Program of the Cooperative State Research, Education, and Extension
				Service (or its successor organization), under which financial and technical
				assistance may be provided to eligible institutions that participate in a
				network that distributes programs consistent with the objectives described in
				subsection (b) of this
				section.
							;
					(8)in subsection
			 (f)(1), by inserting rural development, after
			 research,; and
					(9)in subsection
			 (f)(2), by striking from applications through
			 Applications, and inserting applications
			 that.
					442.Authorization
			 of rural development research under the initiative for future agriculture and
			 food systemsSection 401 of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7621) is amended in subsection (c)(1)(D) by inserting and rural
			 development after development.
				443.Priority
			 initiatives: land use managementSection 1672(e)(28) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(e)(28)) is
			 amended by inserting and the impact of land use management decisions on
			 communities before the period.
				444.Priority
			 initiatives: water and air qualitySection 1672(e)(29) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(e)(29)) is
			 amended by inserting and for the purpose of better understanding
			 community mechanisms that (A) help mitigate agricultural impacts on water and
			 air quality, and (B) foster collaboration between communities and land managers
			 in mitigating those impacts before the period.
				445.Priority
			 initiatives: agrotourismSection 1672(e)(31) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(e)(31)) is
			 amended by inserting and to understand the conditions under which
			 agrotourism can thrive and have positive community impacts before the
			 period.
				446.Organic
			 agriculture research and extension initiativeSection 1672B(a) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended—
					(1)in paragraph (5)
			 by striking and after the semicolon;
					(2)in paragraph (6)
			 striking conditions. and inserting conditions;
			 and; and
					(3)by adding at the
			 end the following:
						
							(7)examining
				communities and structures that support organic agricultural
				enterprises.
							.
					447.BiosecuritySection 1484(b) of the National Agriculture
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(b)) is
			 amended by adding at the end the following:
					
						(5)To build community
				capacity to respond to biosecurity hazards in a coordinated and effective
				way.
						.
				448.Beginning
			 farmers and ranchersSection
			 7405(c)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3319f(c)(1)) is amended—
					(1)by
			 striking and at the end of subparagraph (Q);
					(2)by redesignating
			 subparagraph (R) as subparagraph (S); and
					(3)by inserting after
			 subparagraph (Q) the following:
						
							(R)the integration of
				beginning farmers and ranchers in supportive community networks;
				and
							.
					449.Resident
			 instruction and distant educationSection 7501(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3361 note) is amended—
					(1)by striking
			 and agricultural sciences and inserting , agricultural,
			 and rural social sciences; and
					(2)by inserting
			 rural social sciences, after economics,.
					450.Tribal college
			 and university essential community facilities
					(a)Federal
			 shareSection 306(a)(25)(B) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1926(a)(25)(B)) is amended to read as follows:
						
							(B)Federal
				shareThe Secretary shall establish the maximum percentage of the
				cost of the facility that may be covered by a grant under this paragraph,
				except that the Secretary may not require nonfederal financial support in an
				amount that is greater than 5 percent of the total
				cost.
							.
					(b)ExtensionSection
			 306(a)(25)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(25)(C)) is amended by striking 2007 and inserting
			 2014.
					451.Value-added
			 agricultural product market developmentSection 6401(b)(4) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1621 note) is amended—
					(1)By striking
			 Funding.—Not and inserting
			 Funding.—
						
							(A)Initial
				fundingNot
							;
				and
					(2)after subparagraph
			 (A) as so redesignated, inserting the following:
						
							(B)Subsequent
				fundingIn addition to any funds otherwise made available, there
				are authorized to be appropriated such sums as may be necessary to carry out
				this
				section.
							.
					452.Innovation
			 center demonstration projectsSection 6402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1621 note) is amended by adding at the end the
			 following:
					
						(j)AuthorizationIn
				addition to any funds otherwise made available, there are authorized to be
				appropriated such sums as may be necessary to carry out this
				section.
						.
				453.Rural
			 entrepreneurship development program
					(a)Research
			 projects requiredThe Secretary shall conduct research and
			 education projects to obtain data, develop conclusions, demonstrate
			 technologies, and facilitate multi-jurisdictional initiatives that promote the
			 purposes of this section, including research and education projects
			 that—
						(1)facilitate and
			 increase investigation and education in order to—
							(A)provide the
			 necessary education, training, and technical assistance in high schools,
			 community colleges, colleges, universities and through non-formal outreach
			 education delivery systems to start up and grow rural businesses;
							(B)provide the
			 necessary education, training, and technical assistance in English as well as
			 other languages serving the needs of minority and immigrant populations;
							(C)improve access to
			 a diverse range of capital resources from microenterprise loans to venture
			 capital;
							(D)determine the best
			 methods to train entrepreneurs in preparing business plans, recordkeeping,
			 compliance with tax rules, financial management, and general business
			 practices;
							(E)promote
			 entrepreneurship among rural youth, minority populations, women, and low-income
			 rural residents; and
							(F)create networks of
			 entrepreneurial support and enabling culture among the business community,
			 government at all levels, nonprofit organizations, educational institutions,
			 and other sectors; and
							(2)facilitate the
			 conduct of projects in order to—
							(A)study, to the
			 extent practicable, the unique entrepreneurial development systems that best
			 align with the unique needs and strengths of rural areas and rural
			 communities;
							(B)study rural
			 entrepreneurs and the education, training, and technical assistance they
			 employ;
							(C)study rural
			 entrepreneurial development organizations with regard to the education,
			 training, and technical assistance they provide, and determine what are the
			 most promising strategies for building a more integrated system of program
			 delivery to rural entrepreneurs;
							(D)take advantage of
			 the experience and expertise of rural entrepreneurs and rural entrepreneurial
			 development organizations through their direct participation and leadership in
			 projects;
							(E)transfer
			 practical, reliable, and timely information to rural entrepreneurs and rural
			 entrepreneurial development organizations concerning entrepreneurial education,
			 training, technical assistance, and the development of local and regional
			 entrepreneurial systems in rural areas and rural communities;
							(F)promote
			 partnerships among rural entrepreneurs, nonprofit organizations, educational
			 institutions at all levels, and governmental institutions and agencies at all
			 levels; and
							(G)provide assistance
			 to local governments regarding the important mix of policies and programs that
			 can help create and promote entrepreneurial-ready communities in rural
			 America.
							(b)AgreementsThe
			 Secretary shall carry out this section through agreements entered into with
			 land-grant colleges or universities (including their State Cooperative
			 Extension Services, Agricultural Experiment Stations, and their Regional Rural
			 Development Centers), other universities or colleges, community colleges and
			 other 2-year institutions of higher education, elementary and secondary
			 schools, the State cooperative extension services, nonprofit organizations, or
			 Federal, State or local governmental entities. All agreements shall be awarded
			 on a competitive basis according to criteria set forth by the Regional
			 Administrative Councils established under subsection (f).
					(c)Selection,
			 priority, and duration of projects
						(1)In
			 generalThe Secretary shall select projects to be carried out
			 under this section on the basis of—
							(A)the relevance of
			 the project to the purposes of this section;
							(B)the
			 appropriateness of the design of the project;
							(C)the likelihood of
			 attaining the objectives of the project; and
							(D)the national or
			 regional applicability of the findings and outcomes of the proposed
			 project.
							(2)PriorityIn
			 carrying out projects under this section, the Secretary shall give priority to
			 projects that—
							(A)closely coordinate
			 research and education activities (including outreach education
			 efforts);
							(B)will best
			 disseminate the findings of the project in a readily usable manner to rural
			 entrepreneurs and to rural community leaders;
							(C)maximize the
			 involvement and cooperation of rural entrepreneurs;
							(D)involve a
			 multidisciplinary systems approach; and
							(E)involve
			 cooperation between rural entrepreneurs, nonprofit organizations,
			 entrepreneurial development organizations, educational institutions at all
			 levels, and government agencies at all levels.
							(3)Project
			 durationThe Secretary may approve projects to be conducted under
			 this section that have a duration of more than one fiscal year.
						(d)Diversification
			 of researchThe Secretary shall conduct projects and studies
			 under this section in areas that are broadly representative of the diversity of
			 the rural areas of the Unites States and the diversity of rural
			 entrepreneurship in the United States, including entrepreneurship involving
			 youth, racial groups, microenterprises, and women, with a focus on either food
			 and other agriculturally-based businesses (but not directly production
			 agriculture), or non-agricultural business.
					(e)Program
			 administrationThe Secretary shall—
						(1)administer the
			 programs and projects conducted under subsection (a) through the Cooperative
			 State Research Service in close cooperation with the Extension Service,
			 Agricultural Research Service (or its successor agency), and other appropriate
			 agencies;
						(2)establish a
			 minimum of four Regional Administrative Councils in accordance with subsection
			 (f); and
						(3)with the advice of
			 the Regional Administrative Councils, identify the applicable regional rural
			 development center as the regional host institution or organization responsible
			 for carrying out such programs or projects, or identify another regional host
			 institution where appropriate.
						(f)Regional
			 administrative councils
						(1)MembershipThe
			 membership of the Regional Administrative Councils shall include
			 representatives of—
							(A)nonprofit
			 organizations that are involved in the direct services to rural entrepreneurs,
			 small businesses, and microenterprises, or that have demonstrable experience in
			 rural entrepreneurship;
							(B)regional and state
			 agencies involved in rural economic development;
							(C)State Cooperative
			 Extension Services in the region that are involved in providing direct services
			 to rural entrepreneurs, small businesses, and microenterprises, or to rural
			 communities that are engaged in entrepreneurship development efforts;
							(D)representatives
			 from philanthropic organizations with a strong interest in rural
			 entrepreneurship and rural development activities in the region;
							(E)self-employed
			 rural entrepreneurs and owners of rural small businesses with more than 5 and
			 fewer than 50 employees;
							(F)institutions of
			 higher education with demonstrable experience in rural entrepreneurship or
			 related activities;
							(G)elementary and
			 secondary educators with demonstrable experience in rural
			 entrepreneurship;
							(H)the director or
			 representative of the Regional Rural Development Center located in the
			 region;
							(I)owners of rural
			 businesses with 5 or fewer employees;
							(J)State cooperative
			 extension services with demonstrable experience in rural
			 entrepreneurship;
							(K)nonprofit
			 organizations with demonstrable experience in rural entrepreneurship;
							(L)tribal
			 governments; and
							(M)other persons
			 knowledgeable about rural entrepreneurship and its impact on rural
			 communities.
							(2)ResponsibilitiesThe
			 Regional Administrative Councils shall—
							(A)promote the
			 programs established under this section at the regional level;
							(B)establish goals
			 and criteria for the selection of projects authorized under this section within
			 the applicable region;
							(C)appoint a
			 technical committee to evaluate the proposals for projects to be considered for
			 selection under this section;
							(D)review the
			 recommendations of the technical committee, and coordinate its activities with
			 the regional host institution; and
							(E)prepare and make
			 available an annual report concerning projects funded under this section,
			 together with an evaluation of the project activity.
							(3)Conflict of
			 interestA member of the Regional Administrative Council or a
			 technical committee may not participate in the discussion or recommendation of
			 a proposed project if the member has or had a professional or business interest
			 in, including the provision of consultancy services to, the organization whose
			 proposal is under review.
						(4)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2008 through 2014, to
			 remain available until expended.
						454.Amendments to
			 the consolidated farm and rural development act relating to 2002 farm bill
			 programs
					(a)Rural business
			 opportunity grantsSection 306(a)(11)(C) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(11)(C)) is amended by adding at the
			 end the following: In making grants under this paragraph, the Secretary
			 shall use applied research, extension education, and demonstration project
			 approaches to assure that appropriate levels of human capital investment are in
			 place to use Federal and matching funds most effectively to provide the
			 greatest actual impact on rural entrepreneurship and
			 e-commerce..
					(b)Rural business
			 enterprise grantsSection 310B(c) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(c)) is amended by adding at the end the
			 following:
						
							(4)Program
				approachesIn making grants under this subsection, the Secretary
				shall, to the maximum extent practicable, use applied research, extension
				education, and demonstration project approaches to assure that appropriate
				levels of human capital investment are in place to use Federal and matching
				funds most effectively to provide the greatest actual impact on rural
				entrepreneurship and
				e-commerce.
							.
					(c)Rural
			 cooperative development grantsSection 310B(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)) is
			 amended—
						(1)by redesignating
			 paragraph (9) as paragraph (10); and
						(2)by inserting after
			 paragraph (8) the following:
							
								(9)Program
				approachesIn making grants under this subsection, the Secretary
				shall, to the maximum extent practicable, use applied research, extension
				education, and demonstration project approaches to assure that appropriate
				levels of human capital investment are in place to use Federal and matching
				funds most effectively to provide the greatest actual impact on rural
				entrepreneurship and
				e-commerce.
								.
						(d)Rural
			 teleworkSection 379 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008n) is amended—
						(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
						(2)by inserting after
			 subsection (d) the following:
							
								(e)Program
				approachesIn making grants under this section, the Secretary
				shall, to the maximum extent practicable, use applied research, extension
				education, and demonstration project approaches to assure that appropriate
				levels of human capital investment are in place to use Federal and matching
				funds most effectively to provide the greatest actual impact on rural
				entrepreneurship and
				e-commerce.
								.
						(e)Rural business
			 investment programSection 384C of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009cc–2) is amended—
						(1)By inserting
			 (a) In general
			 .— before In accordance; and
						(2)by adding at the
			 end the following:
							
								(b)Program
				approachesIn carrying out this subtitle, the Secretary shall, to
				the maximum extent practicable, use applied research, extension education, and
				demonstration project approaches to assure that appropriate levels of human
				capital investment are in place to use Federal and matching funds most
				effectively to provide the greatest actual impact on rural entrepreneurship and
				e-commerce.
								.
						(f)Multijurisdictional
			 regional planning organizationsSection 306(a)(23) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(23)) is
			 amended—
						(1)by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and
			 (F), respectively; and
						(2)by inserting after
			 subparagraph (B) the following:
							
								(C)Program
				approachesIn making grants under this paragraph for community
				development planning and analysis, the Secretary shall, to the maximum extent
				practicable, use applied research, extension demonstration, and outreach
				education approaches to assure the greatest regional
				impact.
								.
						FInternational
			 Trade
				461.FAS/extension
			 service internshipsSection
			 1458(a)(10) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3291(a)(10)) is amended by striking
			 establish and inserting maintain.
				462.FAS internships;
			 university-assisted funding
					(a)PurposeThe
			 purpose of this section is to establish a new internship program to maintain
			 and strengthen the competitiveness of the United States in international
			 agricultural trade by authorizing the Foreign Agricultural Service to accept
			 students who are enrolled in agriculture and related studies in colleges and
			 universities in the United States to serve as interns for limited terms at FAS
			 posts outside the United States.
					(b)DefinitionsIn
			 this section:
						(1)College or
			 universitythe term college or university means an
			 institution of higher education as defined in section 102(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1002(a)); and
						(2)FASthe
			 term FAS means the Foreign Agricultural Service of the
			 Department of Agriculture.
						(c)Memoranda of
			 understanding
						(1)In
			 generalEach internship shall be planned and administered in
			 accordance with a memorandum of understanding between the FAS officer-in-charge
			 at the post and an appropriate senior academic official of the college or
			 university where the intern is a student.
						(2)ContentsIn
			 order to assure maximum benefit to the FAS office, the intern, the college or
			 university, the United States Government, and the United States citizens served
			 by the FAS, the memorandum shall
							(A)establish the
			 procedures and terms that will be followed in the relationship between the FAS
			 and the college or university over a multi-year period;
							(B)assign specific
			 goals for the internship, and responsibility for the supervision of the intern
			 and for the evaluation of the intern’s performance; and
							(C)contain the
			 assurances described in subsection (e)(2) in a manner satisfactory to the
			 FAS.
							(3)SupervisionThe
			 responsibility for supervising and evaluating the work of an intern may be
			 shared, at the discretion of the FAS officer-in-charge, with non-United States
			 citizens employed by the FAS, faculty from the cooperating college or
			 university, or other Federal Government personnel outside the FAS.
						(4)Exchange of
			 lettersIn the absence of a multi-year memorandum of
			 understanding, a single internship of a specific student may be arranged
			 through an exchange of letters between the FAS officer-in-charge at post and
			 the appropriate senior academic official at the student’s college or
			 university, specifying the terms of the internship.
						(5)Multiple
			 agreementsAn FAS officer-in-charge may accept interns under
			 memoranda of understanding with more than one college or university, and a
			 college or university may have entered into memoranda of understanding with
			 more than one FAS post. Groups of colleges or universities may jointly enter
			 into memoranda of understanding with one FAS post for the placement of
			 interns.
						(d)FAS
			 dutiesThe officer-in-charge at the FAS post shall—
						(1)provide the intern
			 with work supervision, work space, support for security clearance, credentials,
			 and other requirements to perform the assigned tasks for the FAS;
						(2)assist an intern,
			 when possible, in identifying local housing and transportation that may be
			 available at reduced or no cost; and
						(3)prepare interns
			 for their expected FAS responsibilities based upon planning between the FAS
			 posts and cooperating universities.
						(e)University
			 dutiesThe college or university shall—
						(1)select the intern,
			 with the concurrence of the FAS; and
						(2)provide
			 satisfactory assurances to the FAS officer-in-charge at the foreign post that
			 the intern has or will be provided sufficient financial resources to cover
			 round-trip international airfare to the post, medical insurance while at the
			 post, costs of food and lodging, local travel costs to and from the post, and
			 any applicable stipend, as agreed upon by the FAS and the college or
			 university.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section not to exceed $1,000,000 for each of the fiscal years 2008
			 through 2014. Not more than 10 percent of funds appropriated to carry out this
			 section in any fiscal year may be used to pay administrative expenses of the
			 FAS.
					463.Borlaug
			 international agricultural science and technology fellowship program
					(a)Establishment
						(1)In
			 generalThe Secretary of Agriculture shall establish a fellowship
			 program to be known as the Borlaug International Agricultural Science
			 and Technology Fellowship Program, to provide fellowships for
			 scientific training to individuals from eligible countries (as described under
			 subsection (b)) who specialize in agricultural education, research and
			 extension for study in the United States.
						(2)ProgramsThe
			 Secretary shall carry out the program established under paragraph (1) through 3
			 programs designed to assist individual fellowship recipients as follows:
							(A)A Graduate Studies
			 Program in Agriculture to assist individuals who participate in graduate
			 agricultural degree training at a United States institution;
							(B)An Individual
			 Career Improvement Program to assist agricultural scientists from developing
			 countries to upgrade skills and understanding in agricultural science and
			 technology; and
							(C)The Borlaug
			 Agricultural Policy Executive Leadership Course to assist senior agricultural
			 policy makers from eligible countries with an initial focus on sub-Saharan
			 Africa and from the newly independent states of the former Soviet Union.
							(b)Eligible
			 countriesCountries described in this subsection shall be
			 eligible to participate in the program established under this section:
						(1)Low-income
			 countryA country with low per capita income that receives
			 foreign aid assistance from the United States to promote employment
			 opportunities, increase income levels and levels of living, particularly in the
			 rural areas, and to reduce rural poverty through increased agricultural
			 productivity.
						(2)Middle-income
			 countryA country that has developed economically to the point
			 where it no longer qualifies for bilateral foreign aid assistance from the
			 United States because its per capita income level exceeds the eligibility
			 requirements of such assistance programs (hereafter referred to in this section
			 as a middle-income country).
						(3)Ongoing
			 relationshipA middle-income country that has never qualified for
			 bilateral foreign aid assistance from the United States, but with respect to
			 which an ongoing relationship with the United States, including technical
			 assistance and training, would provide mutual benefits to such country and the
			 United States.
						(4)Type of
			 governmentA country that is transforming its system of
			 government from a non-representative type to a representative democracy and
			 that is encouraging democratic institution building, and the cultural values,
			 institutions, and organizations of democratic pluralism.
						(5)Independent
			 states of the former soviet unionA country that is an
			 independent state of the former Soviet Union as defined in section 102(8) of
			 the Agricultural Trade Act of 1978 (7 U.S.C. 5602 (8)), to the extent that the
			 Secretary of Agriculture determines that the United States and the country
			 could benefit from the eligibility and participation of the country in the
			 program established under this section.
						(c)Purpose of
			 fellowshipsFellowships under this section shall promote food
			 security and economic growth in eligible countries by educating a new
			 generation of agricultural scientists, increasing scientific knowledge and
			 collaborative research to improve agricultural productivity, and extending this
			 knowledge to users and their intermediaries in the market place. Fellowships
			 shall support—
						(1)training and
			 collaborative research opportunities through exchanges for entry-level
			 international agricultural research scientists, faculty and policymakers from
			 eligible countries;
						(2)collaborative
			 research to improve agricultural productivity;
						(3)the transfer of
			 new science and agricultural technologies to strengthen agricultural practice;
			 and
						(4)the reduction of
			 barriers to technology adoption.
						(d)Fellowship
			 recipients
						(1)Eligible
			 candidatesThe Secretary may provide fellowships under the
			 program authorized by this section to individuals from eligible countries who
			 specialize in or have experience in agricultural education, research,
			 extension, or related fields, including individuals from the public and private
			 sectors, and private agricultural producers.
						(2)Candidate
			 identificationThe Secretary shall utilize the expertise of
			 United Statesland-grant and similar universities, international organizations
			 working in agricultural research and outreach, and national agricultural
			 research organizations to help identify program candidates for fellowships
			 under this section from both the public and private sectors of eligible
			 countries.
						(e)Use of
			 fellowshipsFellowships shall promote collaborative programs
			 between agricultural professionals of eligible countries with those of the
			 United States and the international agricultural research system and, as
			 appropriate, with United States entities conducting research. They will be used
			 to support fellowship recipients through the Graduate Studies Program in
			 Agriculture established under subsection (a)(2)(A).
					(f)Program
			 implementationThe Secretary shall provide for the management,
			 coordination, evaluation and monitoring of the overall Borlaug International
			 Agricultural Science and Technology Fellowship Program and for the individual
			 programs described in subsection (a)(2), except that the Secretary may contract
			 out to one or more collaborating universities the management of one or more of
			 the fellowship programs.
					(g)Oversight
			 boardThe Secretary shall establish an oversight board to oversee
			 activities of the Borlaug International Agricultural Science and Technology
			 Fellowship Program. The board shall consist of—
						(1)two
			 representatives from the Latin American region;
						(2)two
			 representatives from the African region;
						(3)two
			 representatives from the South Asian region;
						(4)two
			 representatives from the East Asian region;
						(5)two
			 representatives from United States land-grant universities;
						(6)two
			 representatives from development or donor organizations;
						(7)two
			 representatives from agricultural industries.
						The board
			 will advise the office in the Foreign Agricultural Service of the Department of
			 Agriculture responsible for managing the program on program priorities and
			 related matters, including annual priority regions and countries, annual
			 priority topics for exchanges, and sources of complementary funding and other
			 alternative funding.(h)Authorization of
			 appropriationsThere are authorized to be appropriated without
			 fiscal year limitation such sums as may be necessary to carry out the program
			 established under this section, except that the amount of such funds in any
			 fiscal year shall not exceed—
						(1)for the Graduate
			 Studies Program in Agriculture established under subsection (a)(2)(A),
			 $1,250,000;
						(2)for the Individual
			 Career Improvement Program established under subsection (a)(2)(B), $2,500,000;
			 and
						(3)for the Borlaug
			 Agricultural Policy Executive Leadership Course established under subsection
			 (a)(2)(C), $1,250,000.
						(i)Complementary
			 fundsIf the Secretary of Agriculture determines that it is
			 advisable in furtherance of the purposes of the program established under this
			 section, the Secretary may accept money, funds, property, and services of every
			 kind by gift, devise, bequest, grant, or otherwise, and may, in any manner,
			 dispose of all such holdings and use the receipts generated from such
			 disposition as general program funds under this section. All funds so
			 designated for the program established under this section shall remain
			 available until expended.
					GEnergy
				471.Procurement of
			 biobased productsSection 9002
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
					(1)by redesignating
			 subsection (k) as subsection (m);
					(2)by inserting after
			 subsection (j) the following:
						
							(k)Regional
				centersThe Secretary shall establish regional centers to advise
				and assist producers of biobased products in accessing Federal agency markets
				for those products.
							(l)State
				procurement lawsThe Secretary may provide technical and other
				assistance
								(1)to develop a model
				State biobased product procurement law; and
								(2)to encourage the
				adoption of such laws by the States.
								;
				and
					(3)in subsection (m),
			 as redesignated, by striking 2007 and inserting
			 2014.
					472.Bioenergy
			 development grants
					(a)Expansion of
			 programSection 9003(a) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8103(a)) is amended by inserting biomaterials, and
			 other sources of renewable energy, before so as
			 to.
					(b)Follow-Up study;
			 reauthorizationSection 9003 of the farm security and rural
			 investment act of 2002 (7 U.S.C. 8103) is amended—
						(1)by redesignating
			 subsection (h) as subsection (i);
						(2)by inserting after
			 subsection (g) the following:
							
								(h)Follow-Up
				studyThe Secretary shall carry out a study to determine—
									(1)which grants made
				under this section have resulted in successful technologies or other outcomes;
				and
									(2)what reasons, if
				any, led to the successful results.
									;
				and
						(3)in
			 subsection (i), as redesignated, by striking 2007 and inserting
			 2014.
						473.Biodiesel fuel
			 education and development grants
					(a)Expansion of
			 programSection 9004(a) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8104(a)) is amended
						(1)by striking
			 eligible entities to educate and inserting eligible
			 entities—
							
								(1)to
				educate
								;
				and
						(2)by inserting
			 before the period after fuel use the following:
							
								(2)to assist in the
				development of new and emerging technologies for the production of biodiesel
				fuels
								.
						(b)Technical
			 amendmentThe heading of section 9004 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8104) is amended by inserting
			 AND
			 DEVELOPMENT after EDUCATION.
					(c)ReauthorizationSection
			 9004(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8104(d)) is amended by striking 2007 and inserting
			 2014.
					474.Energy audit
			 and renewable energy development program
					(a)Energy use
			 practicesSection 9005(a) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8105(a)) is amended—
						(1)by inserting
			 (1) grants before The Secretary; and
						(2)by adding at the
			 end the following:
							
								(2)Energy use
				practicesThe Secretary, in cooperation with State agricultural
				offices, shall establish and carry out a program to improve the energy use
				practices of farmers to reduce the production cost of crops and livestock. The
				program under this paragraph shall promote the increased use of all sources of
				renewable energy, and may include the use of local energy production for farm
				use as a means of reducing production
				costs.
								.
						(b)ReauthorizationSection
			 9005(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8105(d)) is amended by striking 2007 and inserting
			 2014.
					475.Renewable
			 energy systems and energy efficiency improvementsSection 9006 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8106) is amended by adding at the end the
			 following:
					
						(g)Follow-Up
				studyThe Secretary, directly or through one or more land grant
				colleges and universities, as defined in section 9011(b), that are selected by
				the Secretary on a competitive basis, shall carry out a study to
				determine—
							(1)which types of
				grants made and which types of loans made or guaranteed under this section have
				resulted in successful outcomes; and
							(2)what reasons, if
				any, led to the successful
				outcomes.
							.
				476.Biomass
			 research and development
					(a)Enhanced
			 coordinationSection 304 of the Biomass Research and Development
			 Act of 2000 (7 U.S.C. 8603) is amended by adding at the end the
			 following:
						
							(c)Enhanced
				coordinationThe Secretary shall direct the point of contact of
				the Department of Agriculture to work to achieve better coordination between
				programs under this title and the Department of Energy's renewable energy
				programs.
							.
					(b)Use of research
			 and extension centersSection 307 of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 8606) is amended by adding at the end the
			 following:
						
							(h)Use of research
				and extension centers
								(1)In
				generalThe Secretary shall use the services and facilities of
				research centers and Extension centers at land grant colleges and universities,
				as defined in section 9011(b) of the Farm Security and Rural Investment Act of
				2002 (7 U.S.C. 8109(b)), to assist in carrying out this section.
								(2)Competitive
				selectionThe Secretary shall publish and follow competitive
				criteria to be used for the selection of research centers and Extension centers
				under this
				subsection.
								.
					(c)FundingSection
			 310(a)(2) of the Biomass Research and Development Act of 2000 (7 U.S.C.
			 8609(a)(2)) is amended by striking 2007 and inserting
			 2014.
					(d)AuthorizationSection
			 310(b) of the Biomass Research and Development Act of 2000 (7 U.S.C. 8609(b))
			 is amended by striking $200,000,000 and inserting
			 $300,000,000.
					477.Cooperative
			 research and extension projects; carbon cycle researchSection 221(e) of the Agricultural Risk
			 Protection Act of 2000 (114 Stat. 407) is amended—
					(1)by striking the
			 heading and inserting Extension and Research Funding; and
					(2)in paragraph (3)
			 by striking 2007 and inserting 2014.
					HConservation
				478.Environmental
			 quality incentives
					(a)Coordinated
			 effortSection 1240 of the Food Security Act of 1985 (16 U.S.C.
			 3839aa) is amended—
						(1)in paragraph (3),
			 by inserting after assistance to producers the following:
			 by employing all applicable and appropriate departmental resources,
			 including research, technical assistance, education, extension, and financial
			 agencies and organizations, in a coordinated effort; and
						(2)in paragraph (4),
			 by inserting after assisting producers the following: by
			 employing the coordinated effort described in paragraph (3).
						(b)Coordinated
			 effortSection 1240B(a)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(a)(1)) is amended by adding at the end the following:
			 The Secretary shall work with the heads of all appropriate departmental
			 agencies and organizations to develop a coordinated effort, using an integrated
			 team approach, to provide farmers and ranchers state-of-the-art research,
			 information, technical assistance, education, extension, and access to
			 resources to implement eligible practices under this chapter..
					479.Conservation
			 technical assistance and education by extension service
					(a)In
			 generalSection 1242 of the Food Security Act of 1985 (16 U.S.C.
			 3842) is amended by adding at the end the following new paragraph:
						
							(5)Cooperative
				extension service
								(A)Technical
				service providerThe Cooperative Extension Service in each State,
				and the appropriate officials and employees thereof, shall be eligible to
				provide technical assistance to carry out programs under this title, to become
				approved providers of technical assistance, and to provide other necessary
				educational activities and materials regarding the programs under this title
				and appropriate related matters to producers, eligible participants, and other
				persons.
								(B)ReimbursementThe
				Secretary shall pay to the Cooperative Extension Service in each State to
				compensate for the conservation technical assistance and related education
				provided under this paragraph. Such payments for technical assistance and
				education may be made from
									(i)funds available
				for technical assistance under section 1241(b);
									(ii)funds made
				available to the Natural Resource Conservation Service; and
									(iii)such other funds
				that may be appropriated or otherwise made available to the Secretary for
				technical assistance or education regarding the programs in this title, or
				related or similar
				programs.
									.
					(b)Conforming
			 amendmentSection 1241(b) of the Food Security Act of 1985 (16
			 U.S.C. 3841) is amended by adding at the end thereof the following
			 sentence:
						
							For the purposes of this section and section
				1242, technical assistance shall include the necessary education regarding the
				programs under this title, and appropriate related matters, as provided under
				section
				1242(5).
							.
					480.Asssessment and
			 reform of conservation programs
					(a)In
			 generalThe Secretary of Agriculture (hereafter referred to as
			 the Secretary) shall develop a plan to coordinate land
			 retirement, forestry, and agricultural working land conservation programs that
			 are administered by the Secretary by integrating the activities of departmental
			 agencies to achieve the goals of—
						(1)eliminating
			 redundancy;
						(2)streamlining
			 program delivery; and
						(3)improving services
			 provided to agricultural producers, including the provision of science-based
			 technical assistance through integrated interagency programs of research,
			 education, and extension.
						(b)ConsultationThe
			 Secretary shall consult with the Under Secretaries in the Department of
			 Agriculture to develop a plan of strategic research, education, and extension
			 programs to ensure that the goals outlined by the programs described in
			 subsection (a) can be achieved in an integrated and highly focused manner that
			 includes determination of national priorities, cost sharing, and collaborative
			 management. The Under Secretaries shall ensure that the Department’s
			 programmatic resources and partnerships available within their areas of
			 responsibility are involved in the development and implementation of the
			 strategic plan.
					(c)ReportNot
			 later than September 30, 2008, the Secretary shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate, a report that describes—
						(1)the plans
			 developed under subsections (a) and (b); and
						(2)the
			 means by which the Secretary intends to achieve the goals described in
			 subsections (a) and (b).
						
